 Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.1 Filed 09/29/20 Page 1 of 109




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

RHONDA HENDERSON; ROBERTA FAULKS; )
and RACHEL CHURCH, on behalf of themselves )
and all others similarly situated,          ) Case No.
                                            )
                                            ) Hon.
  Plaintiffs,                               )
                                            ) Mag. J.
 vs.                                        )
                                            ) CLASS ACTION
VISION PROPERTY MANAGEMENT, LLC; )
VPM HOLDINGS, LLC; FTE NETWORKS, INC.; ) DEMAND FOR JURY TRIAL
US HOME RENTALS, LLC; KAJA HOLDINGS, )
LLC; KAJA HOLDINGS 2, LLC; MI SEVEN, LLC; )
IN SEVEN, LLC; RVFM 4 SERIES, LLC; ACM )
VISION V, LLC; ACP ROADMASTER, LLC; ACP )
NASH, LLC; ACP MP INVESTMENTS, LLC; DSV )
SPV 1, LLC; DSV SPV 2, LLC; DSV SPV 3, LLC; )
BOOM SC; ALAN INVESTMENTS III, LLC; )
ARNOSA GROUP LLC; ARNOSA HOMES LLC; )
MOM HAVEN 13, LP; ATALAYA CAPITAL )
MANAGEMENT LP; ANTONI SZKARADEK; )
AND ALEX SZKARADEK,                         )

 Defendants.

                                    COMPLAINT

       Plaintiffs Rhonda Henderson, Roberta Faulks, and Rachel Church, on behalf

 of themselves and all others similarly situated (collectively, “Plaintiffs”), bring this

 civil rights class action against Defendants Vision Property Management, LLC

 (“VPM”) and its related entities (collectively, “Defendants” or “Vision”) for

 violations of the Fair Housing Act, as amended, 42 U.S.C. § 3601 et seq. (“FHA”),



                                            1
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.2 Filed 09/29/20 Page 2 of 109




the Equal Credit Opportunity Act, 15 U.S.C. § 1691 et seq. (“ECOA”), the Elliott-

Larsen Civil Rights Act, Mich. Comp. Laws § 37.2101 et seq. (“ELCRA”), the

Michigan Consumer Protection Act, Mich. Comp. Laws § 445.901 et seq.

(“MCPA”), the Truth In Lending Act, 15 U.S.C. § 1601 (“TILA”), the Real Estate

Settlement Procedures Act, 12 U.S.C. § 2601 (“RESPA”), and for negligence,

breach of contract, and breach of the duty of good faith and fair dealing.

                             I.     INTRODUCTION

      1.     This action arises out of Vision’s discriminatory targeting of Black

homebuyers for abusive credit terms in home purchase transactions. Promising these

prospective homebuyers the American dream of homeownership, Vision ensnared

residents in predominantly Black Detroit-area communities in predatory and

discriminatory contracts that were structured to fail. Despite Vision’s promises, few

prospective homebuyers actually achieved homeownership. Instead, Vision’s

practices have fueled evictions in the Detroit area.

      2.     Vision’s practices require prospective homebuyers to take on all of the

obligations of homeownership with none of the rights. Vision sells properties in

extremely poor condition to these would-be homeowners, who invest thousands of

dollars and countless hours of their own labor making the home habitable, only to

lose all of that investment and all of the money paid under the contract in the event

of a default. Unlike a homeowner with a mortgage, who is entitled to keep the benefit



                                          2
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.3 Filed 09/29/20 Page 3 of 109




of their labors and financial investment in a home, Vision’s purchasers do not accrue

that benefit or build any equity. And unlike a homeowner with a mortgage, who is

entitled to the protections of the foreclosure process in the event of default on their

loan, Vision’s purchasers are often removed through summary eviction proceedings,

which Vision frequently threatens in the event of late payments.

      3.     Vision induced prospective homebuyers to sign its contracts based on

a false promise of homeownership. In reality, Vision’s practices gave prospective

homebuyers almost no chance of success. Vision misrepresented the nature of the

transaction, failed to disclose the cost of credit in its alternative financing

arrangement, failed to disclose significant problems with the condition of the home

despite having detailed inspection reports about each property, and attempted to reap

enormous profits from its false promise of homeownership.

      4.     Vision has engaged and continues to engage in harmful and

discriminatory housing and lending practices that have a disparate impact on Black

homebuyers. Its property acquisition practices in southeastern Michigan—

specifically, its reliance on bulk sales of real estate owned (“REO”)1 properties in

predominantly Black neighborhoods in the greater Detroit area—cause Black



1
 Real estate owned, or REO, is a term used to describe a class of property owned by
a lender—typically a bank, government agency, or government loan insurer—after
a foreclosure auction.


                                          3
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.4 Filed 09/29/20 Page 4 of 109




homebuyers to be disproportionately subject to its abusive and deceptive contracts.

      5.     Vision also intentionally targeted Black homebuyers for its predatory

home purchase scheme. The locations of Vision’s properties skew heavily toward

Black neighborhoods—even more than would be predicted by its facially neutral

practice of purchasing bulk REO properties. On information and belief, this skew

was caused by deliberate decisions to target predominantly Black neighborhoods for

property acquisition. In Michigan, Vision targeted majority Black neighborhoods by

purchasing 131 properties from the treasurer of Wayne County, which has by far the

highest Black population in the state (nearly 40%), while purchasing homes from no

other counties. Further, by advertising primarily through yard signs in Black

neighborhoods, Vision marketed its home scam in a localized manner intended to

reach almost exclusively Black homebuyers. Vision targeted Black neighborhoods

in order to attract Black potential homebuyers, due to their actual or perceived lack

of other available options for homeownership. Plaintiffs Henderson and Faulks, and

others like them, have been injured by the intentionally discriminatory targeting of

Vision’s abusive and deceptive contracts to Black potential homebuyers.

      6.     For these reasons, Plaintiffs seek class-action relief under the FHA,

ECOA, ELCRA, and the MCPA. Plaintiffs also raise class claims under TILA, for

high-cost loan origination violations and Vision’s failure to send periodic statements

while servicing their loans. Plaintiffs further allege that Vision is liable under



                                          4
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.5 Filed 09/29/20 Page 5 of 109




RESPA and for claims of negligence, breach of contract, and breach of the duty of

good faith and fair dealing based on the improper handling of their escrow accounts

for the payment of property taxes and insurance.

                       II.    JURISDICTION AND VENUE

      7.     Jurisdiction is conferred on this Court by 42 U.S.C. § 3613(a), 15

U.S.C. § 1691e(f), and 28 U.S.C. §§ 1331 and 1367.

      8.     Venue is proper in this District and Division pursuant to 28 U.S.C.

§ 1391 because the claims arose in this District, the Defendants do business in this

District, and the events giving rise to this action occurred in this District.

                                   III.     PARTIES

                                          Plaintiffs

      9.     Plaintiff Rhonda Henderson is a resident of Inkster, Michigan. She is

Black. At all times relevant to her allegations herein, Ms. Henderson was a resident

of Inkster in Wayne County. Ms. Henderson entered into a home purchase contract

with Defendant Kaja Holdings 2, LLC in 2014.

      10.    Plaintiff Roberta Faulks is a resident of Inkster, Michigan. She is Black.

At all times relevant to her allegations here, Ms. Faulks was a resident of Inkster in

Wayne County. Ms. Faulks entered into a home purchase contract with Defendant

Kaja Holdings 2, LLC in 2016.

      11.    Plaintiff Rachel Church is a resident of Mt. Morris, Michigan. At all



                                              5
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.6 Filed 09/29/20 Page 6 of 109




times relevant to her allegations here, Ms. Church was a resident of Mt. Morris in

Genesee County. Ms. Church entered into a home purchase contract with Defendant

Kaja Holdings 2, LLC in 2015.

                                   Defendants

      12.   Defendant VPM is a Delaware limited liability company that regularly

engages in the business of home purchase lending and home purchase transactions

and does substantial business in the State of Michigan. VPM’s principal address is

16 Berryhill Road, Suite 200, Columbia, South Carolina 29210. According to

Michigan’s Department of Licensing and Regulatory Affairs, VPM is registered to

do business in Michigan and has a registered office at 9500 Henderson Road,

Goodrich, Michigan 48438.

      13.   VPM at all times coordinated and directly engaged in the conduct

described in this Complaint. VPM decided which properties to acquire for its

predatory lease with option to purchase scheme (which it called, in shorthand, its

“LOP” program). VPM was the entity that interfaced with all members of the Class,

established the terms of the transactions, loaned the money, and serviced the loans

and escrows.

      14.   Defendant VPM Holdings LLC (“VPM Holdings”) is a limited liability

company created by Defendants Alex and Antoni Szkaradek for the purpose of

jointly owning the Affiliate Defendants, as described below, which held legal title



                                        6
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.7 Filed 09/29/20 Page 7 of 109




to the properties acquired for Vision’s predatory scheme. VPM Holdings owns 1%

of each of the Affiliate Defendants. VPM Holdings is a limited liability company

organized under the laws of South Carolina, with a physical location and mailing

address of 16 Berryhill Road, Columbia, South Carolina 29210. VPM and VPM

Holdings conducted all the property acquisition, management, rental, and sale

activities, and all interaction with consumers and contracting activities relating to

the Vision homes.

      15.    VPM, along with its officers and employees, manages and controls a

large number of affiliated limited liability corporations, including Defendants Kaja

Holdings, LLC, Kaja Holdings 2, LLC, MI Seven, LLC, IN Seven, LLC, RVFM 4,

LLC, ACM Vision V, DSV SPV 1, LLC, DSV SPV 2, LLC, DSV SPV 3, LLC,

Boom SC, Alan Investments III, LLC, Arnosa Group LLC, Arnosa Homes, LLC,

Mom Haven 13, LP, ACP ROADMASTER, LLC, ACP NASH, LLC, ACP MP

Investments, LLC (collectively the “Affiliate Defendants”).

      16.    The Affiliate Defendants were created by VPM and the Szkaradeks to

hold legal title to the properties acquired for Vision’s predatory LOP scheme. Each

of the Affiliate Defendants is owned 49.5% by Alex Szkaradek, 49.5% by Antoni

Szkaradek, and 1% by VPM Holdings, except for ACM Vision V, whose ownership

structure is described below.

      17.    VPM’s officers and employees also frequently act as officers and/or



                                         7
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.8 Filed 09/29/20 Page 8 of 109




employees of the Affiliate Defendants. The business affairs of the Affiliate

Defendants are conducted out of single location, 16 Berryhill Road, Suite 200,

Columbia, South Carolina. VPM, under the direction and control of Defendants Alex

and Antoni Szkaradek, controls the sales, purchases, investment portfolios,

marketing, and finances of the Affiliate Defendants.

      18.    The Affiliate Defendants each hold title to properties in Michigan and

therefore, are named in the contracts with homebuyers, are named in eviction filings

seeking to remove those homebuyers, and receive notices of building code violations

as the record title holder.

      19.    At all times VPM, VPM Holdings, and the Affiliate Defendants acted

in concert with each other to carry out the practices described in this Complaint.

      20.    On information and belief, Defendants Alex and Antoni Szkaradek and

VPM at times bought, sold, and transferred properties between the various Affiliate

Defendants without any consideration changing hands. On information and belief,

the Affiliate Defendants are merely shell corporate structures, and are alter egos of

Defendants VPM and VPM Holdings.

      21.    Defendant Kaja Holdings, LLC is a Delaware limited liability company

registered with Michigan’s Department of Licensing and Regulatory Affairs to

transact business in Michigan and is located at 40600 Ann Arbor Road E, Suite 201,

Plymouth, Michigan 48170. Its principal place of business is 1112 Price Avenue,



                                          8
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.9 Filed 09/29/20 Page 9 of 109




Columbia, South Carolina 29210. Defendant Kaja Holdings, LLC is managed and

affiliated with VPM and is under the direction and control of Defendants Alex

Szkaradek and Antoni Szkaradek.

      22.   Defendant Kaja Holdings 2, LLC is a Delaware limited liability

company registered with Michigan’s Department of Licensing and Regulatory

Affairs to transact business in Michigan and is located at 40600 Ann Arbor Road E,

Suite 201, Plymouth, Michigan 48170. Its principal place of business is 16 Berryhill

Road, Suite 200, Columbia, South Carolina 29210. Defendant Kaja Holdings 2, LLC

is managed and affiliated with VPM and is under the direction and control of

Defendants Alex Szkaradek and Antoni Szkaradek.

      23.   Defendant MI Seven, LLC is a South Carolina limited liability

company registered with Michigan’s Department of Licensing and Regulatory

Affairs to transact business in Michigan and is located at 40600 Ann Arbor Road E,

Suite 201, Plymouth, Michigan 48170. Its principal place of business is 1112 Price

Avenue, Columbia, South Carolina 29201. Defendant MI Seven, LLC is managed

and affiliated with VPM and is under the direction and control of Defendants Alex

Szkaradek and Antoni Szkaradek.

      24.   Defendant IN Seven, LLC is a South Carolina limited liability company

registered with Michigan’s Department of Licensing and Regulatory Affairs to

transact business in Michigan and is located at 40600 Ann Arbor Road E, Suite 201,



                                         9
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.10 Filed 09/29/20 Page 10 of 109




Plymouth, Michigan 48170. Its principal place of business is 1112 Price Avenue,

Columbia, South Carolina 29201. Defendant IN Seven, LLC is managed and

affiliated with VPM and is under the direction and control of Defendants Alex

Szkaradek and Antoni Szkaradek.

      25.   Defendant RVFM 4 Series, LLC is a South Carolina limited liability

company registered with Michigan’s Department of Licensing and Regulatory

Affairs and is located at P.O. Box 30054, Lansing, Michigan 48090. Its principal

place of business is 16 Berryhill Road, Suite 200, Columbia, South Carolina 29210.

Defendant RVFM 4, LLC is managed and affiliated with VPM and is under the

direction and control of Defendants Alex Szkaradek and Antoni Szkaradek.

      26.   Defendant ACP Roadmaster, LLC is a Michigan limited liability

company with a principal place of business at 25201 Michigan Avenue, Suite 2,

Dearborn, Michigan 48124. On information and belief, Defendant ACP Roadmaster,

LLC is managed and affiliated with VPM and is under the direction and control of

Defendants Alex Szkaradek and Antoni Szkaradek.

      27.   Defendant ACP Nash, LLC is a Michigan limited liability company

with a principal place of business at 25201 Michigan Avenue, Suite 2, Dearborn,

Michigan 48124. On information and belief, Defendant ACP Nash, LLC is managed

and affiliated with VPM and is under the direction and control of Defendants Alex

Szkaradek and Antoni Szkaradek.



                                       10
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.11 Filed 09/29/20 Page 11 of 109




      28.    Defendant ACP MP Investments, LLC is a Delaware limited liability

company with a registered office in Michigan at 601 Abbott Road, East Lansing,

Michigan 48823. On information and belief, Defendant ACP MP Investments, LLC

is managed and affiliated with VPM and is under the direction and control of

Defendants Alex Szkaradek and Antoni Szkaradek.

      29.    Defendant Arnosa Homes, LLC is a Michigan limited liability company

with a registered office at 23802 Farmington Road, Farmington, MI, 48336. On

information and belief, Defendant Arnosa Homes, LLC is managed and affiliated

with VPM and is under the direction and control of Defendants Alex Szkaradek and

Antoni Szkaradek.

      30.    Defendant DSV SPV 1, LLC is a Delaware limited liability company

with a principal place of business at 16 Berryhill Road, Suite 200, Columbia, South

Carolina 29210. Defendant DSV SPV 1, LLC is managed and affiliated with VPM

and is under the direction and control of Defendants Alex Szkaradek and Antoni

Szkaradek.

      31.    Defendant DSV SPV 2, LLC is a Delaware limited liability company

with a principal place of business at 16 Berryhill Road, Suite 200, Columbia, South

Carolina 29210. Defendant DSV SPV 2, LLC is managed and affiliated with VPM

and is under the direction and control of Defendants Alex Szkaradek and Antoni

Szkaradek.



                                        11
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.12 Filed 09/29/20 Page 12 of 109




      32.    Defendant DSV SPV 3, LLC is a Delaware limited liability company

with a principal place of business at 16 Berryhill Road, Suite 200, Columbia, South

Carolina 29210. Defendant DSV SPV 3, LLC is managed and affiliated with VPM

and is under the direction and control of Defendants Alex Szkaradek and Antoni

Szkaradek.

      33.    Defendant Boom SC is a South Carolina limited liability company with

a principal place of business at 16 Berryhill Road, Suite 200, Columbia, South

Carolina 29210. Defendant Boom SC is managed and affiliated with VPM and is

under the direction and control of Defendants Alex Szkaradek and Antoni

Szkaradek.

      34.    Defendant Alan Investments III, LLC is a Delaware limited liability

company with a principal place of business at 16 Berryhill Road, Suite 200,

Columbia, South Carolina 29210. Defendant Alan Investments III, LLC is managed

and affiliated with VPM and is under the direction and control of Defendants Alex

Szkaradek and Antoni Szkaradek.

      35.    Defendant Arnosa Group LLC is a New Jersey limited liability

company with a principal place of business at 4 Roosevelt Avenue, Pennington, New

Jersey 08534. Defendant Arnosa Group, LLC is managed and affiliated with VPM

and is under the direction and control of Defendants Alex Szkaradek and Antoni

Szkaradek.



                                        12
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.13 Filed 09/29/20 Page 13 of 109




      36.    Defendant Mom Haven 13, LP, is a Texas limited liability company

with a principal place of business at 1112 Price Avenue, Columbia, South Carolina

29201. Defendant Mom Haven 13, LP is managed and affiliated with VPM and is

under the direction and control of Defendants Alex Szkaradek and Antoni

Szkaradek.

      37.    Defendant Atalaya Capital Management LP (“Atalaya”) is a limited

partnership organized under the laws of the Cayman Islands and is not registered to

do business in Michigan. Its principal place of business is 780 Third Avenue, 27th

Floor, New York, New York 10017. Atalaya funds, assists, and designs the home

purchase lending business of VPM.

      38.    Atalaya provided financing to VPM and its Affiliate Defendants in

order to operate the LOP scheme at issue in this case. VPM approached Atalaya in

2012 as a potential lender to help fund its acquisition of properties for its LOP

program. On information and belief, Atalaya consulted with VPM regarding the

creation of its LOP form agreement, received financial records that showed the way

VPM was tracking its contracts in a manner similar to a land contract, and

participated in decisions regarding individual properties and contracts that were in

default.

      39.    On information and belief, Atalaya knew or should have known that

Vision was engaged in an illegal, predatory mortgage lending business in the guise



                                        13
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.14 Filed 09/29/20 Page 14 of 109




of its LOP program.

      40.    Defendant ACM Vision V, LLC is a Delaware limited liability

company registered with Michigan’s Department of Licensing and Regulatory

Affairs to transact business in Michigan and is located at 40600 Ann Arbor Road E,

Suite 201, Plymouth, Michigan 48170. Its principal place of business is 16 Berryhill

Road, Suite 200, Columbia, South Carolina 29201. Atalaya, Vision’s principal

funder, formed and controlled ACM Vision V LLC. ACM Vision V is 98% owned

by an investment fund managed by Atalaya and 1% each owned by Alex and Antoni

Szkaradek.

      41.    Defendants Antoni Szkaradek and Alex Szkaradek (father and son,

respectively) are co-founders of VPM and are members of the Affiliate Defendants,

and exercise control over their operations.

      42.    Defendant Alex Szkaradek is a resident of South Carolina. Defendant

Alex Szkaradek is or was, at all relevant times herein, the Chief Executive Officer

and Managing Member of VPM. Alex Szkaradek is the 50% owner of VPM, 50%

owner of VPM Holdings, and 49.5% owner of each of the Affiliate Defendants.

Defendant Alex Szkaradek directed and controlled VPM’s and the Affiliate

Defendants’ practices, actions, and conduct.

      43.    Defendant Antoni Szkaradek is a resident of South Carolina. Defendant

Antoni Szkaradek is or was, at all relevant times herein, a 50% owner of VPM, 50%



                                         14
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.15 Filed 09/29/20 Page 15 of 109




owner of VPM Holdings, and 49.5% owner and a controlling officer or manager of

each of the Affiliate Defendants. Antoni Szkaradek directed and controlled the

practices, actions, and conduct of VPM and the Affiliate Defendants.

      44.    Defendant FTE Networks, Inc. (“FTE”) is a New York corporation that

bought VPM and its affiliated assets in December 2019. FTE’s principal address is

237 West 35th Street, Suite 806, New York City, New York, 10001. FTE purchased

assets from VPM, which included more than 3,000 residential real estate properties

in 46 states. According to FTE’s website, “Vision’s management team . . . continue

as senior executives of the Company and major shareholders.”

      45.    Defendant US Home Rentals, LLC is a Michigan limited liability

company and is a subsidiary of FTE that was noted as the “acquisition sub” in the

purchase of VPM’s assets in December 2019. US Home Rentals, LLC’s registered

address in Michigan is 15985 Canal Road, Clinton Township, MI 48038. On

information and belief, US Home Rentals, LLC, as subsidiary of FTE Networks, is

the successor owner of all assets owned by VPM and the Affiliate Defendants,

including the properties which the Class members currently are purchasing through

active contracts.

      46.    FTE and US Home Rentals are referred to herein as the “Successor

Defendants.”

      47.    At the time the Successor Defendants purchased Vision’s assets and



                                        15
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.16 Filed 09/29/20 Page 16 of 109




liabilities, Vision’s unfair and deceptive practices had been well documented

through news stories as well as publicly filed lawsuits brought by the attorneys

general of Wisconsin, Pennsylvania, and New York.

      48.    The Successor Defendants are liable for the violations carried about by

Vision and the Affiliate Defendants, since they succeeded to all assets and liabilities

except for the excluded liabilities, and these legal claims are not excluded in the

purchase and sale agreement.

                        IV.    FACTUAL BACKGROUND

   Historical Housing and Credit Discrimination in the Greater Detroit Area

      49.    Vision’s use of predatory home purchase contracts follows a long

history of housing and credit discrimination in Detroit and the surrounding areas.

      50.    Beginning in the 1930s, the federal government stifled Black

homeownership by granting low-interest loans and mortgages to white borrowers

only. Using a rating system to evaluate the risk of lending in certain neighborhoods,

the Federal Housing Administration designated predominantly Black neighborhoods

as riskier and declined to insure mortgages in those areas, marking them in red on

color-coded maps. This practice of “redlining” continued for decades and resulted

in the widespread denial of credit and mortgage loans in Black neighborhoods.

      51.    The federal government also encouraged the use of racially restrictive

covenants, which forbade sale of homes to Black buyers. By the 1940s, 80% of



                                          16
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.17 Filed 09/29/20 Page 17 of 109




Detroit housing outside of the inner city was subject to racial covenants, which were

enforced by whites-only neighborhood associations.

      52.    In 1947, the United States Supreme Court held that judicial

enforcement of racial covenants violated the Equal Protection Clause of the 14th

Amendment to the U.S. Constitution, but many real estate agents, developers, banks,

and neighborhood associations continued to enforce racial segregation. A citywide

association of homeowner groups called the Federated Property Homeowners of

Detroit created a network to monitor the selling of homes to Black buyers and

harassed real estate brokers who sold homes to them. Black residents who moved

into white neighborhoods often faced harassment, violence, and acts of racial

terrorism such as burning effigies and crosses.

      53.    In 1968, Congress passed the FHA, broadly prohibiting redlining and

other forms of housing discrimination. For decades, however, homeownership and

credit opportunities remained scarce for many Black residents.

      54.    Lacking access to a conventional mortgage, some Black residents in

Michigan entered into land contracts (also known as contracts for deed) to try to

achieve homeownership. These contracts were often exploitative, and their use

declined in many places after the passage of the FHA in 1968 and the Community

Reinvestment Act in 1977, which encouraged banks to invest in Black communities.

      55.    In the 1990s and early 2000s, some banks and mortgage companies,



                                         17
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.18 Filed 09/29/20 Page 18 of 109




exploiting the void left by redlining and the lack of access to good credit in

communities of color in Detroit, began offering abusive credit terms to residents of

those previously credit-starved communities—a practice now known as “reverse

redlining.” Lenders targeted Black communities where credit was traditionally

unavailable and pushed the sale of high-interest and high-risk subprime mortgages,

knowing that the borrowers would not be able to afford the loans. Black borrowers

were more likely to receive subprime loans than white borrowers, even controlling

for differences in borrower income and credit scores. In 2000, subprime loans

accounted for 75% of mortgages in Detroit, one of the highest rates in the country.

      56.   By 2008, the real estate market had collapsed, and tens of thousands of

Detroit homeowners were forced into mortgage foreclosure. By 2011, Detroit’s

foreclosure rate had surged to almost 9% of all households. Communities of color

were hit hardest by the foreclosure crisis. According to a 2010 nationwide study,

Black homeowners were 47% more likely to be facing foreclosure at the time than

white homeowners.

      57.   During the financial crisis, home values in Wayne County dropped by

more than 80%. At the same time, property taxes were inflated and often

unaffordable, based on out-of-date property value assessments. As a result, from

2011 to 2015, one in four Detroit properties underwent tax foreclosure.

      58.   The rate of Black homeownership across Michigan plummeted from



                                        18
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.19 Filed 09/29/20 Page 19 of 109




51% in 2000 to 40% in 2016, with the largest drops in Wayne, Oakland, and

Macomb Counties. In Detroit, Black homeownership, which was approximately

144,571 homes in 2000, fell to 93,506 homes by 2015. The financial crisis left the

Detroit area with a glut of unsold foreclosed homes, and left many Black

communities devastated and once again lacking access to credit and homeownership

opportunities.

                        Vision’s Predatory Business Model

      59.    In the wake of the foreclosure crisis, when foreclosed homes were

abundant and access to mortgage credit was extremely tight, especially in cities like

Detroit, Inkster, and Flint, Vision developed a business model to exploit these

inequalities in the housing market for significant financial gain. Vision bought

dilapidated homes cheaply and in bulk and sold them at a significant markup to

homebuyers who lacked other options for homeownership. Vision advertised its

financial product as a pathway to homeownership for people who have dreamed of

owning a home but had been unable to do so due to their income or credit profile.

      60.    Despite this lofty marketing pitch, which promised a pathway to

homeownership for those who could not get traditional mortgages, Vision’s business

model was structured to make it virtually impossible for anyone to succeed in

becoming a homeowner.

      61.    In order to carry out its business model, Vision acquired approximately



                                         19
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.20 Filed 09/29/20 Page 20 of 109




10,000 homes around the country, almost entirely from bulk REO sales.

      62.    Seventy percent of Vision’s property acquisitions in Michigan were in

the ten-county Detroit-Warren-Ann Arbor Combined Statistical Area (“Detroit

CSA”), which encompasses Genesee, Lapeer, Lenawee, Livingston, Macomb,

Monroe, Oakland, St. Clair, Washtenaw, and Wayne Counties.

      63.    Initially, Vision explicitly structured its transactions as land contracts.

In a land contract, the homebuyer promises to pay a certain amount, at a certain

interest rate, over a certain period of time, and is entitled to obtain the deed upon full

payment of the purchase price. In Michigan, homebuyers in land contract

transactions are entitled to certain statutory protections before their interest in the

home can be terminated. For example, under Michigan law, a land contract can only

be terminated through a foreclosure or forfeiture proceeding, which requires a pre-

suit right to cure the default and at least a 90-day opportunity to redeem the property

and avoid forfeiture by making the past due payments.

      64.    In or around 2013, Vision began changing how it labeled its

transactions, shifting to primarily using form documents that are titled “residential

lease with option to purchase agreement,” with a subheading “triple-net, bondable

lease.” Upon information and belief, Vision made this change in large part to attempt

to evade laws that applied to land contracts. For example, regulations taking effect

around that time were making it increasingly clear that land contracts were covered



                                           20
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.21 Filed 09/29/20 Page 21 of 109




by mortgage lender licensing laws.

      65.    Similarly, land contracts are covered by TILA as an extension of credit,

to the extent they are for personal, family, or household purposes. This means that

if Vision continued to openly label its transactions as land contracts, Vision would

be obligated to disclose the interest rate, other finance charges, and repayment term

for the loan, and would also be required to verify the borrower’s ability to pay, in

addition to complying with licensing requirements.

      66.    Despite captioning its document as a lease with option to purchase,

Vision continued to describe its contracts, both to its potential investors and potential

homebuyers, as similar to a land contract.

      67.    The form LOP contract used by Vision beginning in mid-2013 stated

that the lease and option period ran for seven years, and at the end of that seven-year

term, if the homebuyer is still complying with all requirements, the contract “shall”

convert to a seller-financed land contract. Vision included two other possible

“options” that could potentially occur at the end of the seven-year period: the

homebuyer could elect to prepay the balance owed, or could ask to be allowed to

walk away from the home and forfeit all prior investments and payments.

      68.    The three purported “options” listed in the contract create a false

impression of choice. Option two, the right to prepay the remaining purchase price

at any time with cash or outside financing, typically exists in a land contract or any



                                           21
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.22 Filed 09/29/20 Page 22 of 109




home purchase transaction.

      69.    Option three, “option to forfeit lease,” says that the lessee may, “by

mutual agreement between LESSOR and LESSEE, as evidenced in writing,” forfeit

their rights to the home and move out. This is the only “option” that requires Vision’s

written agreement. If Vision did not agree, arguably the homebuyer would be bound

to continue in the LOP, which would then automatically convert to a seller-financed

land contract.

      70.    This seller-financed land contract would then be governed by the terms

that Vision had not disclosed to the homebuyer. Although the automatic conversion

is meant to be documented by a separate instrument, nothing in the LOP contract

states that the homebuyer would have any choice to decline the conversion to a land

contract.

      71.    The description of three purported “options” that a homebuyer can

“elect” appears designed to obscure the automatic nature of the conversion to a land

contract at the seven-year mark.

      72.    In its internal accounting, Vision calculated the terms of each of its

home purchase transactions, even those it called an LOP, with a certain interest rate

and repayment term (typically 15, 20, or 30 years) that would apply to the full

transaction, starting during the seven-year “lease” term and continuing after the

automatic conversion to a land contract. The amount of the monthly payment that



                                          22
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.23 Filed 09/29/20 Page 23 of 109




was applied towards the purchase price each month during the 84-month “lease”

term reflects the effective interest rate and amortization term for the transaction.

      73.    Internally, Vision continued to record and track the progress of

homebuyers in lease-option agreements in the same way one would track progress

on a land contract or other financing arrangement—including the original principal

balance, remaining principal balance, interest rate, and escrow balance for the

payment of taxes and insurance.

      74.    Vision set the monthly payment and amount of the payment being

credited to the purchase price so that at the seven-year mark, a homebuyer who was

still making monthly payments would transition seamlessly to a seller-financed land

contract.

      75.    Although Vision internally tracked its transactions as 20- or 30-year

land contracts, and described them this way to investors, it advertised the transaction

to homebuyers as a seven-year contract, causing confusion for homebuyers. Most

homebuyers believed the seven-year option period was the full payment term and

they would own the home outright at the end of seven years if they had made all of

their contractual payments. This belief was expressed by homebuyers in Michigan

as well as in other states. Vision sales representatives reinforced this belief with

specific comments and assurances. Some homebuyers recalled being told that after

84 payments, the house would be theirs, and that they would have the deed to the



                                          23
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.24 Filed 09/29/20 Page 24 of 109




property free and clear after seven years. Others recalled that Vision’s sales pitch

made them believe their full monthly payment was going towards the purchase price,

and that they would have finished paying for the home by the seven-year mark.

      76.    Vision’s lease-option contract did not disclose the true number of years

of payments that would be required to pay for the home. Nor did the contract disclose

the interest rate for the transaction. Vision’s form contracts stopped specifying this

information when it shifted to styling its transactions as seven-year lease-options

rather than standard land contracts. In an overt loan transaction, the interest rate and

finance charge are required to be disclosed clearly and conspicuously, and most land

contracts state the interest rate being charged and how long homebuyers will be

paying for the home. Yet Vision’s lease-option documents that it provided to

homebuyers omitted this information.

      77.    In its internal accounting, however, Vision calculated the amortization

of its home purchase transactions using interest rates ranging from 7 to 10%, and

most often above 8%, and repayment terms of 180 to 360 months. This high interest

rate and long repayment term—both undisclosed to homebuyers—meant that only a

small portion of each monthly payment was credited toward the purchase price.

Homebuyers were surprised to discover that at the end of the seven-year period, their

principal balance was nearly unchanged from the original purchase price despite

years of payments.



                                          24
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.25 Filed 09/29/20 Page 25 of 109




      78.    Although the lease-option contract specified the small amount of each

monthly payment that went toward the purchase price, this information was not

accompanied by disclosure of the interest rate or amortization term that could have

made clear the implications for the homebuyer. In addition, Vision’s sales

representatives did not explain or reinforce this fact, and in the case of some Named

Plaintiffs, Vision representatives gave oral representations that contradicted it,

giving the impression that seven years of payments would pay off the home in full.

      79.    Even the undisclosed interest rate did not reflect the true cost of the

credit Vision was extending to homebuyers. Vision typically offered two purchase

prices: a lower cash price, and a higher price to purchase a home on credit. By doing

so, Vision incorporated an additional financing charge into its transactions.

      80.    In addition, Vision collected an escrow payment from the homebuyers

to cover the property taxes, but failed to conduct an annual escrow review to

determine if they were collecting too much money. In many instances, Vision was

collecting far more from the homeowner than was needed to cover the property

taxes. This over-collection of property taxes amounts to an additional finance

charge, further increasing the cost of credit.

      81.    Vision failed to disclose orally to homebuyers the tiny portion of their

monthly payment being applied to the purchase price, failed to disclose that they

would still owe a significant principal balance (almost all of the original purchase



                                          25
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.26 Filed 09/29/20 Page 26 of 109




price) at the seven-year mark, failed to disclose the interest rate it used to calculate

the monthly payment, and failed to disclose the effective interest rate for the

transaction based on the marked-up price for a home purchased on credit.

      82.      Vision’s website and marketing documents describe its lease-option

program as providing “the opportunity to build equity in a home without the need

for a loan.” In fact, Vision’s homebuyers were not building equity. Vision evicted

people when they defaulted on the payments, rather than carrying out a foreclosure

sale. After being evicted, Vision’s homebuyers did not receive compensation for the

value of any investments they made in the home or any equity Vision promised they

would build.

      83.      Vision also deliberately marketed its program to individuals with

limited or scarred credit histories who had been unable to obtain the dream of

homeownership. It specifically marketed its program as a way to help individuals

“build future investment value and build credit history.” Yet Vision did not actually

report homebuyers’ on-time payments to the credit agencies, because avoiding credit

reporting helped Vision to fly “below the radar of being a ‘regulated lender’”

(according to a June 2012 internal email stating this was “important to the business

model”).

      84.      Vision told potential customers on its website that “[o]ver the last 4

years, our unique [rent-to-own] program has helped thousands of families across



                                          26
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.27 Filed 09/29/20 Page 27 of 109




America realize that home ownership is an option available to them and is possible.”

      85.    Vision failed to disclose to potential customers that almost no one

entering into its contracts had succeeded in becoming a homeowner. For example,

in Pennsylvania, where Vision also operated, according to data obtained by the

Attorney General of Pennsylvania, out of approximately 450 homebuyers who had

entered into Vision’s lease-option agreement between 2013 and 2016, only 2% had

successfully obtained a deed to the home, and only 25% of the agreements were still

in effect as of March 2019. The remaining 73% of agreements had been terminated

through either an ejectment, eviction, or the homebuyer giving up and moving out.

Of 170 homebuyers who had entered into a lease-option with Vision from 2016 to

the present in Pennsylvania, only 0.5% had been successful in obtaining ownership

of the home, and only 40% of the leases were still in effect as of March 2019.

      86.    On information and belief, Vision’s transactions in Michigan have a

similar failure rate and a similarly insignificant number of transactions leading to

true ownership. In Wayne County, from 2011 through early 2020, Vision entities

had filed approximately 160 eviction and forfeiture lawsuits against Vision

homebuyers in home purchase transactions. Vision entities owned close to 1,000

properties in Wayne County. Many of those properties were never occupied. In

addition, on information and belief, many homebuyers moved out of Vision homes

without the need for an eviction filing, after learning of the terrible condition of the



                                          27
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.28 Filed 09/29/20 Page 28 of 109




property upon obtaining possession or being unable to afford both the repairs and

monthly payments.

      87.    In Genesee County, from 2013 to 2020, Vision has filed approximately

70 eviction and forfeiture lawsuits. Vision entities owned approximately 151

properties in Genesee County. Many of those properties were never occupied. In

addition, many homebuyers moved out of Vision homes without the need for an

eviction filing, after learning of the terrible condition of the property upon obtaining

possession or being unable to afford both the repairs and monthly payments.

      88.    Despite the fact that Michigan law requires sellers to use a statutory

process for termination of a land contract, which includes a statutory right to redeem

and a pre-suit right to cure, Vision has repeatedly attempted to dispossess purchasers

through a summary eviction process.

      89.    In addition to masking the true cost of its alternative financing

arrangement and attempting to evade regulation by captioning the documents as a

lease-option, Vision hid significant defects in the properties from its prospective

homeowners.

      90.    Vision’s business model involves purchasing formerly foreclosed

homes that are often in extremely poor, even uninhabitable, condition. Nearly all of

the properties Vision buys have been vacant for a period of time after foreclosure

and are marked by conditions typical of vacancy, including disconnected utility



                                          28
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.29 Filed 09/29/20 Page 29 of 109




service, poor weatherization, and damaged and leaking pipes.

      91.    Vision makes no repairs to its properties before selling them through its

home purchase contracts. As specified in its contracts, all properties are sold in “as

is” condition. Many of the properties Vision sells have torn-out electrical wiring,

missing or non-functioning appliances, missing or damaged plumbing, missing

toilets or other fixtures, water-damaged and deteriorating wood siding, other water

damage, and mold damage. Key systems such as electrical, plumbing, and HVAC

systems are often not functioning. Some homes have floors that are collapsing or

roofs that leak badly. Many have raw sewage backing up in the home because of

plumbing lines in need of a significant overhaul.

      92.    Vision routinely obtained a full inspection of its properties with detailed

information and pictures. However, it did not provide those inspection reports to

buyers. Instead, it directed homebuyers to conduct a “self-inspection” of the home.

Many of Vision’s properties contain hidden defects, such as nonfunctioning hot

water heaters, furnaces, or HVAC systems, which homebuyers could not detect in

advance because utility service was not turned on at the time they viewed the

property. Therefore, homebuyers were unaware of significant defects in the homes.

      93.    It was routine practice for Vision to sell a home that it knew was not

habitable to a homebuyer that Vision knew or should have known lacked the

financial capacity to make the necessary repairs to render it habitable.



                                          29
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.30 Filed 09/29/20 Page 30 of 109




       94.    It was common in Vision’s transactions for homebuyers to sign a home

purchase contract and begin making payments, but to be unable to occupy the home

because it was not habitable and required significant repairs before the city would

turn on utility service.

       95.    Vision’s contract stated that the homebuyer was taking on the burden

of making the home habitable, and a failure to bring the home into habitable

condition within three months could result in Vision declaring the homebuyer to be

in breach of the contract. The contractual requirement to bring the home into

habitable condition gave Vision the ability to find a basis to terminate the contract

at will.

       96.    A homebuyer’s eventual inability to complete the purchase of a home

or continue to make payments meant that Vision would recover a property that was

typically in much better shape than it was when Vision induced the homebuyer to

enter the transaction.

       97.    Vision misrepresented the nature of the agreement, the cost of the credit

it was extending, the condition of the properties (by failing to disclose defects that

were known to Vision), and the fact that it was offering people a pathway to

homeownership.

       98.    Vision failed to disclose to homebuyers that it was in fact charging a

finance charge in the transactions, that the high cost of credit would result in the



                                          30
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.31 Filed 09/29/20 Page 31 of 109




buyer accumulating almost no reduction in the purchase price by the end of seven

years, that its business model had astronomical failure rates, that the contracts were

unaffordable (especially when factoring in the cost of necessary repairs), that it was

not helping homebuyers to build up their credit history, and that in the end, nearly

everyone entering into Vision’s home purchase transactions would lose a significant

amount of personal investment, while gaining no significant benefit.

      99.    Vision continues to operate its home purchase business model in

Michigan by enforcing and collecting payments on the contracts. Vision continued

to originate new predatory home purchase transactions in Michigan into 2019.

      100. In sum, Vision’s program was designed to induce low-income

homebuyers with few other options to invest significant money and make significant

improvements to a home that, in all likelihood, they would never own.

      101. Far from being a responsible provider of an alternative pathway to

homeownership, Vision’s practices have exacerbated economic stagnation and

blight in the communities it has targeted. Many of Vision’s properties now sit vacant

and boarded up, after Vision dispossessed unsuccessful would-be homeowners (and

sometimes multiple would-be homeowners in succession) who had invested

significant amounts of time and money in the homes.

              Vision’s Discriminatory Property Acquisition Strategy

      102. Vision not only operated the predatory home purchase scheme



                                         31
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.32 Filed 09/29/20 Page 32 of 109




described above, but also discriminated against Black homebuyers through its

racially skewed property acquisition practices. Vision’s practices both intentionally

targeted Black prospective homebuyers because of their race and had a disparate

impact on Black homebuyers and on residents of predominantly Black

neighborhoods in the greater Detroit area. Because Vision acquired properties in

predominantly Black areas of the Detroit CSA through REO bulk sales, this caused

and causes Black homebuyers to be disproportionately impacted by Vision’s

practices, ensnaring them in contracts with onerous and predatory terms that have

led and continue to lead to their eviction and loss of their home and other harmful

effects, including the inability to build equity while investing significant money into

their home that could not be recouped.

      103. Vision has acquired more than 10,000 single-family homes to be sold

through its home purchase program. Approximately 1,000 of these properties are

located in Southeastern Michigan, in the Detroit CSA.

      104. According to data from the U.S. Census Bureau, the Detroit CSA has a

population of 5.4 million. This population is 68% non-Hispanic white, 20% Black,

4% Asian, 5% Hispanic, and 2% two or more racial categories.

      105. Vision began purchasing properties in 2002 but purchased the vast

majority of its properties in the aftermath of the foreclosure crisis, between 2011 and

2015. Vision chose to acquire a significant percentage of the properties from



                                          32
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.33 Filed 09/29/20 Page 33 of 109




mortgage finance giant Fannie Mae’s portfolio of REO properties and through other

bulk REO sales.

         106. REO properties are homes that went through foreclosure but were not

purchased by a third party at the foreclosure auction. As a result, they were held by

the bank in its REO portfolio. These banks would later offload significant numbers

of REO properties through individual and bulk sales, often at discounted prices.

         107. Bulk REO sales are transactions in which a company sells multiple

REO properties simultaneously to the same buyer, sometimes for a single combined

price.

         108. Fannie Mae REO properties were homes that had been foreclosed upon,

bought by the mortgage company, and then transferred to Fannie Mae because

Fannie Mae owned or insured the mortgage loan that had been foreclosed.

         109. Fannie Mae bulk REO sales involved REO properties that had been

listed on the market by Fannie Mae for 90 days as individual listings and had failed

to sell. Fannie Mae then bundled these properties, with usually about 25 to 50 homes

in a bundle, and sold them through bulk REO sales.

         110. Vision acquired the vast majority of properties for its home purchase

scheme from bulk REO sales. Based on a review of public deed records from the

Detroit CSA, where “bulk” REO sales were identified based on the same buyer and

same seller transferring at least three properties on the same date, Vision acquired



                                         33
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.34 Filed 09/29/20 Page 34 of 109




about 70% of its properties through bulk REO sales, including from Fannie Mae.

      111. Fannie Mae bulk REO sales made up about 40% of Vision’s property

acquisitions in the Detroit CSA, and Fannie Mae was the single largest source of

Vision’s properties.

      112. Vision’s general acquisition strategy was the same in all the states

where it operated. But Vision also made the deliberate decision to acquire some

properties from other sellers in specific areas of the country. For example, Vision

bought approximately 131 properties from the Wayne County Treasurer, although it

did not buy properties from county tax foreclosures in any other counties in

Michigan.

      113. The Detroit CSA overall has a 20% Black population. Yet the median

racial demographic of the Census tracts where Vision acquired homes for its home

purchase scheme in the Detroit CSA was 84.36% Black.

      114. From 2011 to 2015, 71.6% of the properties Vision acquired in the

Detroit CSA were in majority Black Census tracts. Only 22.5% of Vision’s

properties in the Detroit CSA were in majority white Census tracts.

      115. Purchasing REO properties in Southeastern Michigan would not, of

itself, lead to owning a heavy concentration of homes in majority Black Census

tracts. REO sales in the Detroit CSA over the 2011-2015 time period were located

in Census tracts with a median racial demographic of 9.51% Black, modestly higher



                                        34
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.35 Filed 09/29/20 Page 35 of 109




than the median Black population in Census tracts of non-REO arms’ length sales

during this period, which was 3.37% Black. This is represented in Figure 1 below.
 Number of sales




Figure 1: Arm’s length sales in 2011-2015 by Census tract Non-Hispanic Black
population for the Detroit CSA. Note: REO sales include only arm’s length sales and
exclude sales by county treasurers, i.e., property tax sales. “Non-REO” sales are a
subset of CoreLogic-defined arm's length sales excluding REO sales. Sources:
CoreLogic, American Community Survey 2015 5-year estimates.

                   116. However, Vision’s practice of acquiring properties through REO bulk

sales—primarily through purchasing large numbers of REO properties from higher

volume sellers—did result in its properties being heavily concentrated in majority

Black neighborhoods to which Vision then marketed its contracts. As represented in

Figure 2 below, REO bulk sales are far more racially concentrated, being located in

Census tracts with a median racial demographic of 77.1% Black, compared with

non-bulk REO sales, which are located in Census tracts that are much more likely to

                                                  35
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.36 Filed 09/29/20 Page 36 of 109




be majority white (median of 8.8% Black). The difference between the mean racial

concentration of Census tracts where bulk and non-bulk REO sales occurred is

highly statistically significant. Figure 2 includes all REO sales in the Detroit CSA,

including those from Fannie Mae.
  Number of sales




Figure 2: REO bulk and non-bulk sales in 2011-2015 by Census tract Non-Hispanic
Black population for the Detroit CSA. Note: Bulk sales defined as properties
involved in transactions with the same seller, buyer, and sale date and more than two
properties. Sources: CoreLogic, American Community Survey 2015 5-year
estimates.

                    117. From 2011 to 2015, 58.2% percent of bulk REO sales in the Detroit

CSA were in majority Black Census tracts. Over the same period, 35.7% of bulk

REO sales in the Detroit CSA were in majority white Census tracts.

                    118. Examining just the universe of Fannie Mae REO sales further confirms

the racial impact of Vision’s practice of acquiring REO properties in bulk. Fannie



                                                    36
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.37 Filed 09/29/20 Page 37 of 109




Mae bulk REO sales in the Detroit CSA from 2011-2015 were located in Census

tracts with a median racial demographic of 73.16% Black, compared to 8.84% Black

for Fannie Mae non-bulk REO sales in southeastern Michigan over the same time

period. The mean, median, and distribution of these sales is shown in Figure 3 below.

The difference between the mean racial concentration of Census tracts where bulk

and non-bulk Fannie Mae REO sales occurred is highly statistically significant.

Vision acquired 40% of its properties for its home purchase business through Fannie

Mae bulk REO sales.
   Number of sales




Figure 3: Fannie Mae bulk and non-bulk sales in 2011-2015 by Census tract Non-
Hispanic Black population for the Detroit CSA. Note: Bulk sales defined as
properties involved in transactions with the same seller, buyer, and sale date and
more than two properties. Sources: CoreLogic, American Community Survey 2015
5-year estimates.

                     119. Another way to measure the racial concentration of bulk REO sales is


                                                     37
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.38 Filed 09/29/20 Page 38 of 109




through an odds ratio, which depicts the odds of one (independent) variable being

associated with another (dependent) variable. The odds of an REO sale being part of

a bulk sale (vs non-bulk) are over 5.7 times higher in a 90% Black Census tract

versus a 10% Black tract. Even when median home value is held constant, an REO

sale is 2.4 times more likely to be part of a bulk sale in a 90% Black tract versus an

REO sale in a tract that is only 10% Black. This is a highly statistically significant

difference, even when holding constant median home values.

      120. There is perhaps no better way to depict the racial concentration of

Vision’s property acquisition scheme than through a map of its properties in the

Detroit CSA. Figure 4 below shows the percent non-Hispanic Black households in

the Detroit CSA per the 2011-2015 American Community Survey. Figure 5 shows

Vision’s properties in the Detroit CSA.




                                          38
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.39 Filed 09/29/20 Page 39 of 109




Figure 4: Census tract Non-Hispanic Black population in 2011-2015 for the Detroit
CSA. Sources: CoreLogic, American Community Survey 2015 5-year estimates.



                                       39
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.40 Filed 09/29/20 Page 40 of 109




Figure 5: Properties purchased by VPM and Census tract Non-Hispanic Black
population in 2011-2015 for the Detroit CSA. Sources: CoreLogic, American
Community Survey 2015 5-year estimates.




                                     40
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.41 Filed 09/29/20 Page 41 of 109




            Vision’s Marketing Scheme Targeted Black Communities

      121. As explained above, Vision’s practice of acquiring homes through REO

bulk sales resulted in a racially skewed portfolio of properties that it used for its

home purchase scheme. But this practice cannot fully account for Vision’s high

concentration of homes in predominantly Black neighborhoods. Vision’s purchases

were even more racially concentrated than REO bulk sales in general. The median

racial concentration of the Census tracts where Vision acquired properties in the

Detroit CSA from 2011 to 2015 was 84.4% Black, whereas the median racial

demographic of Census tracts where all REO bulk sales occurred during this time

was 77.5% Black. Upon information and belief, this difference is due to Vision’s

decision to target its scheme in Black neighborhoods and attract Black customers

because of their race.

      122. On information and belief, this gap between the average racial

concentration of neighborhoods where bulk REO sales took place and the

neighborhoods where Vision purchased its properties is not the product of chance.

The disparity reflects Vision’s intentional targeting of Black neighborhoods in order

to attract Black customers because of their race.

      123. Vision purchased the vast majority of its properties from Fannie Mae

bulk REO sales and other bulk REO sales, knowing that in Southeastern Michigan,

such properties were located almost exclusively in communities that are majority



                                         41
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.42 Filed 09/29/20 Page 42 of 109




Black. In continuing to purchase properties that it knew were located in majority

Black neighborhoods, Vision showed a knowing, willful targeting of these

communities in order to attract Black customers because of their race.

      124. Although Vision mostly purchased its properties through a similar

acquisition strategy in all the states where it operated, it made a deliberate decision

to purchase properties from other sellers in specific sub-geographies. For example,

Vision bought approximately 131 properties from the Wayne County Treasurer,

although it did not purchase properties from any other county tax foreclosures in

Michigan. Because Wayne County has a much higher Black population than any

other county in Michigan, and tax foreclosures in Wayne County are concentrated

in Black neighborhoods, this decision to purchase from the Wayne County Treasurer

but not from other counties led to a predictable and actual concentration of homes in

mostly Black neighborhoods.

      125. Vision then developed a marketing scheme for its home purchase

business that predictably and actually attracted primarily Black purchasers because

of their race. Specifically, Vision primarily advertised its program by putting yard

signs and window signs in front of each house indicating it was for sale, quoting a

low down payment and low monthly payment, and listing a phone number to call.

      126. This primary mode of advertising its home purchase transactions

reached the primarily Black residents of these communities. The people likely to see



                                          42
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.43 Filed 09/29/20 Page 43 of 109




these signs and call Vision were the ones walking or driving through the

neighborhood. Individuals who did not live or frequent the overwhelmingly Black

neighborhoods where Vision acquired its properties and located its yard signs would

be very unlikely to see Vision’s signs.

      127. Vision did advertise its properties through websites like Craig’s List,

Zillow, and its own website, but the majority of its leads came from people who saw

the yard signs. Vision did not advertise through general-audience television

channels, radio stations, magazines, or newspapers.

      128. Upon information and belief, Vision marketed its home purchase

transactions almost exclusively in Black neighborhoods in order to attract Black

customers because of their race. Upon information and belief, Vision did so because

it knew that Black potential homebuyers had been denied access to traditional forms

of mortgage credit in the aftermath of the housing crisis and believed that Black

potential homebuyers could be induced to purchase properties that were in very bad

condition, and to pay inflated purchase prices and very high interest rates, because

these potential homebuyers believed they would not have any other way to purchase

a home.

      129. Vision’s business model involves targeting credit-starved Black

communities for its predatory and abusive home purchase transactions because of

the race of their residents. Vision’s targeting of these areas has been effective



                                          43
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.44 Filed 09/29/20 Page 44 of 109




precisely because these Black potential homebuyers lacked access to traditional

mortgage lending, which was extremely tight over the relevant time period.

       Less Discriminatory Alternatives That Vision Could Have Pursued

      130. Vision’s practices were arbitrary, artificial, and unnecessary because it

had an array of less discriminatory alternatives that would have served any legitimate

business purpose equally well.

      131. Fannie Mae bulk REO sales, and bulk REO sales generally, were far

from the only option available to Vision for acquiring single-family homes during

the relevant time period.

      132. Even if Vision made a decision to purchase its stock of homes for its

home purchase scheme from REO supplies, which were prevalent in the 2011 to

2015 timeframe when Vision was ramping up its volume, Vision could have

acquired REO properties in much more racially diverse neighborhoods by avoiding

bulk sales and purchasing from the ample supply of properties available through

non-bulk REO sales. Between 2011 and 2015, most REO sales in the Detroit CSA

were not sold in bulk; during this period there were 92,841 properties sold in REO

non-bulk sales, compared to only 5,140 properties sold via REO bulk sales. But the

odds of a property being included in a bulk sale are substantially higher in majority

Black neighborhoods. See Figures 2 and 3 above. Even holding median home value

constant, an REO sale is 2.4 times more likely to be part of a bulk sale in a 90%



                                         44
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.45 Filed 09/29/20 Page 45 of 109




Black tract versus an REO sale in a tract that is only 10% Black. By choosing to

acquire the vast majority (70%) of its properties through REO bulk sales, Vision

substantially increased the likelihood that its properties would be concentrated in

majority—and even supermajority—Black neighborhoods despite the availability of

properties of comparable home value in other neighborhoods. Upon information and

belief, Vision structured its business practices in order to attract Black potential

homebuyers because of their race.

      133. Vision could have marketed its home purchase product in a way that

would have been less likely to impact primarily Black homebuyers by relying

predominantly on forms of advertising with a broader homebuyer base, such as

general-audience television channels, radio stations, magazines, or newspapers.

      134. Vision could have structured its contracts in a way that was not built to

fail, and could have ceased its practices that were unfair, deceptive, and predatory,

including attempting to evade consumer protections applicable to home financing

transactions, masking the cost of the credit it was extending, marking up the price of

homes dramatically, selling homes in terrible condition in such a way that

homebuyers could not detect the significant defects, and failing to tell homebuyers

of the high failure rates of its home purchase transactions.

      135. Knowing that the properties it acquired in Southeast Michigan were

concentrated in densely Black neighborhoods, Vision still chose to advertise



                                          45
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.46 Filed 09/29/20 Page 46 of 109




predominantly through yard signs at the properties and to target the residents of these

neighborhoods.

                 V.     EXPERIENCES OF THE NAMED PLAINTIFFS

A.    Rhonda Henderson

      136. Rhonda Henderson is a fifty-six-year-old Black woman who lives with

her husband Rodney Palmer in Inkster.

      137. Ms. Henderson and Mr. Palmer have lived in their home in Inkster since

Ms. Henderson entered into a home purchase contract with Vision in 2014.

      138. Ms. Henderson learned about Vision from its website and from yard

signs and window signs in houses all over Inkster advertising homes for sale for as

little as $300 down.

      139. Ms. Henderson was tired of renting and eager for the opportunity to

own her own home with Mr. Palmer. The house they had been renting immediately

before learning about Vision had a number of problems and needed long-overdue

repairs.

      140. When Ms. Henderson looked at the homes listed on Vision’s website,

Vision provided a lockbox code and instructed her to go and view the house on her

own. No Vision representative ever met with her in person. Ms. Henderson and Mr.

Palmer viewed several properties owned by Vision, many of which were in terrible

condition.


                                          46
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.47 Filed 09/29/20 Page 47 of 109




      141. Vision was offering the house for $40,000 if purchased through

Vision’s LOP program. This is the price for the property as stated in Ms.

Henderson’s contract with Vision, as described below. Ms. Henderson does not

recall whether Vision was offering a lower cash price if she could have paid it all in

a lump sum.

      142. Unbeknownst to Ms. Henderson, Vision, through its related entity Kaja

Holding 2, LLC, had purchased the property from the Wayne County Treasurer for

$7,300 approximately seven months before it sold the home to her for $40,000, a

more than five-fold markup. Upon information and belief, Vision did not make any

repairs or improvements to the property before entering the contract to sell it to Ms.

Henderson for over five times what Vision had paid for it.

      143. When she and Mr. Palmer viewed the home, Ms. Henderson thought

the condition of the home looked better than many of the other properties. The rugs

were badly pet soiled, the smell was terrible, there was trash and debris throughout

the home, and an eviction notice had been placed on the back door. But other than a

deep cleaning, she thought the home was in decent condition.

      144. After moving into her home, Ms. Henderson discovered that the

electricity was not working in half of the house, that a plumbing issue prevented one

bathroom in the basement from being usable, and that the hot water heater needed

repair. Over time, she replaced the kitchen cabinets and countertops, pulled out



                                         47
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.48 Filed 09/29/20 Page 48 of 109




carpets and refinished floors, and painted the house inside and out.

      145. Ms. Henderson was working as a home health care worker at the time

that she entered into the contract with Vision. Vision told Ms. Henderson that she

didn’t make enough to qualify on her own, and she would have to obtain a co-signer.

Since Mr. Palmer was out of work at the time, she did not include him as a co-signer.

Her daughter Kiara Henderson, who was working for McDonalds, was willing to be

added as a cosigner.

      146. On information and belief, Vision did not verify Ms. Henderson’s

ability to afford the obligations of the contract, especially considering her other

expenses, full debt-to-income ratio, and the cost of repairs necessary to bring the

home into habitable condition.

      147. Ms. Henderson has no professional experience in finance, home

lending, or real estate.

      148. Ms. Henderson never met with any Vision representative or agent in

person. The closing of the transaction was conducted by mail. Ms. Henderson was

asked to sign the papers in front of a notary and return them in a pre-paid envelope.

      149. At the time that the contract was entered into, Ms. Henderson was not

advised nor required by Vision to obtain an inspection of the home, and Vision did

not obtain an appraisal.

      150. The contract between Vision (through its related entity, Kaja Holdings



                                         48
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.49 Filed 09/29/20 Page 49 of 109




2, LCC) and Ms. Henderson is captioned “Residential Lease with Option to Purchase

Agreement (Triple-Net, Bondable Lease)” and is attached as Exhibit A.

The contract was entered into on June 15, 2014.

      151. The contract stated that the purchase price was $40,000. Ms. Henderson

was required to send $1,303 for a down payment and her first monthly payment. She

was then required to pay $553 per month. This monthly payment included $225 per

month for property taxes and $25 per month for insurance. In the middle of a

paragraph the contract states that only $55.05 of this monthly payment was credited

to the purchase price each month.

      152. Despite the contract’s written terms, Ms. Henderson believed based on

Vision’s oral representations that her entire monthly payment would go toward the

purchase price of the home, and that by the end of the seven-year period, she would

own the house outright.

      153. Despite the contract’s written terms, Ms. Henderson did not understand,

and was not informed orally by Vision’s sales representative, that in fact only a small

fraction of her monthly payment ($55.05 out of $553 per month) was being applied

to the purchase price.

      154. She had no understanding, and was not informed (through the contract’s

written terms or in oral representations), that if she made every single payment on

time, at the end of the seven-year term she would still owe $34,625.80 of the $40,000



                                          49
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.50 Filed 09/29/20 Page 50 of 109




purchase price.

      155. Based on the monthly payment amount and the amount being applied

to the principal balance each month for the seven year “lease-option” period, Vision

extended Ms. Henderson credit of $39,250 (the purchase price minus the down

payment) at an 8% annual interest rate.

      156. On information and belief, Vision calculated Ms. Henderson’s monthly

payment based on a principal balance of $39,250, an interest rate of 8%, and a

payment term of 300 months (25 years). On information and belief, Vision intended

to convert Ms. Henderson to a land contract with a 25-year term (with 18 years

remaining) after the initial 7-year period.

      157. Vision never disclosed to Ms. Henderson, through its written contract

or in oral representations, that she was being charged an 8% annual interest rate.

      158. Vision never disclosed to Ms. Henderson, through its written contract

or in oral representations, that the contract had an amortization term of 300 months

and a payment schedule of 300 months.

      159. Vision never orally disclosed to Ms. Henderson that the payments

required by her contract would not pay off the purchase price in seven years, but

rather that it would take her 25 years making this payment to complete the purchase

of her home.

      160. Vision did not disclose to Ms. Henderson, through its written contract



                                          50
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.51 Filed 09/29/20 Page 51 of 109




or in oral representations, the finance charge, annual percentage rate, the total

number of payments required for Ms. Henderson to own the home, the amount of

the purchase price that would be owed at the end of the seven-year period, or the fact

that a security interest in the home was taken.

      161. Vision has also required Ms. Henderson to pay into an escrow account

that is meant to cover the property taxes for the home.

      162. City and county records indicate that Vision has not paid taxes on the

house timely each year. Vision has not yet paid the Winter 2018 taxes, which would

make the home eligible for tax foreclosure in 2021. Vision has not yet paid the

Summer or Winter 2019 taxes, which were due by August 31, 2019 and January 31,

2020, respectively. And Vision has not yet paid the Summer 2020 property taxes,

which were due by August 31, 2020. Ms. Henderson was not aware that Vision has

not been making the required property tax payments on her home.

      163. Vision is requiring Ms. Henderson to pay $225 per month for property

taxes, which adds up to $2,700 per year. However, Ms. Henderson’s property tax

bill over the past six years has averaged out to $1,974 per year. Moreover, Vision

has failed to pay out for the taxes since 2018, despite collecting more than enough

money from Ms. Henderson to pay her property taxes.

      164. The excess escrow funds Vision has required from Ms. Henderson

amount to an additional hidden finance charge. Factoring in the padded escrow, Ms.



                                         51
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.52 Filed 09/29/20 Page 52 of 109




Henderson’s annual percentage rate was at least 9.867%. Vision did not disclose this

interest rate to Ms. Henderson through its written contract or in oral representations.

      165. However, the true annual percentage rate was likely significantly

higher. Vision typically offered homes for a lower cash price compared to the LOP

price. Ms. Henderson does not recall that difference for her home. On information

and belief, Vision charged Ms. Henderson an annual percentage rate well above 11%

when factoring in the hidden finance charges of the inflated purchase price and

padded escrow charges. Vision did not disclose this interest rate to Ms. Henderson

through its written contract or in oral representations. The average prime offer rate

at the time of Ms. Henderson’s transaction was approximately 3.73%.

      166. Vision has failed to conduct an annual escrow analysis, failed to return

excess escrow surplus to Ms. Henderson, and failed to make timely payments out of

escrow for the required property taxes for the home.

      167. In over six years living in this home and making payments, Ms.

Henderson has never received a monthly statement from Vision or one of its

affiliated LLCs. If she had received a monthly statement, including payments

received by Vision and payments made out of escrow, it would have helped her to

realize that Vision was over-collecting for property taxes and also was not making

timely property tax payments.

      168. Ms. Henderson has been paying faithfully on the contract for over six



                                          52
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.53 Filed 09/29/20 Page 53 of 109




years. She is current on her payments. She learned recently that after seven years of

making payments, rather than owning the house outright, she will still owe nearly

the full purchase price. Her remaining balance owed as of the filing of this action is

approximately $35,600, only $4,000 less than when she started.

         169. At this point, Ms. Henderson has made this house a home and wants to

continue living there with her family. She has invested a substantial amount of her

income and labor into it. She has paid Vision roughly $40,000 in payments over this

time period; yet according to Vision, she still owes over $35,000 of the purchase

price.

B.       Roberta Faulks

         170. Roberta Faulks is a seventy-year-old Black woman who lives in Inkster.

         171. Ms. Faulks has lived in her home in Inkster since entering into a home

purchase contract with Vision in 2016.

         172. Ms. Faulks found Vision while researching rent-to-own homes in

Inkster.

         173. When Ms. Faulks looked at the homes listed on Vision’s website,

Vision provided a lockbox code and instructed her to go and view the house on her

own. No Vision representative ever met with her in person.

         174. The house was listed by Vision as being for sale for $44,900 if

purchased through Vision’s LOP program. This is the price for the property as stated



                                          53
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.54 Filed 09/29/20 Page 54 of 109




in Ms. Faulks’s contract with Vision, as described below. Ms. Faulks does not recall

any cash price Vision was asking for the home.

      175. Unbeknownst to Ms. Faulks, Vision, through its affiliated entity Kaja

Holdings 2 LLC, had purchased the property from the Wayne County Treasurer for

$8,200 approximately two years prior to selling it to her for $44,900, a more than

five-fold markup. Upon information and belief, Vision did not make any repairs or

improvements to the property before entering the contract to sell it to Ms. Faulks for

over five times what Vision had paid for it.

      176. After signing the contract and moving in, Ms. Faulks learned the

electricity needed to be grounded and rewired. There was damage around the

chimney that caused water to leak into the basement. The house’s flooring was also

damaged, and Ms. Faulks had to clean and varnish it. She also had to replace the hot

water heater.

      177. Despite the many repairs Ms. Faulks has already made to her home,

there is still much work to be done. The kitchen floor is separating, the roof is

leaking, the plumbing backs up with water when she runs the dishwasher, and the

windows need to be replaced.

      178. Before retiring, Ms. Faulks was a civil servant who worked for the

state’s mental health services and as an officer for the state department of

corrections. She has no professional experience in finance, home lending, or real



                                         54
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.55 Filed 09/29/20 Page 55 of 109




estate.

          179. When she applied to purchase the home from Vision, Ms. Faulks’s

income was roughly $1,400 per month in Social Security benefits.

          180. On information and belief, Vision did not verify Ms. Faulks’s ability to

afford the obligations of the contract, especially considering her other expenses, full

debt-to-income ratio, and the cost of repairs necessary to bring the home into

habitable condition.

          181. Ms. Faulks never met with any Vision representative or agent in person.

The closing of the transaction was conducted by mail. Ms. Faulks was asked to sign

the papers in front of a notary and return them.

          182. Ms. Faulks was not advised nor required to obtain an inspection of the

home before entering into the contract, and Vision did not obtain an appraisal.

          183. The contract between Vision (through its related entity, Kaja Holdings

2, LLC) and Ms. Faulks is captioned “Residential Lease with Option to Purchase

Agreement (Triple-Net, Bondable Lease)” and is attached as Exhibit B. The contract

was entered into on May 15, 2016.

          184. The contract stated that the purchase price was $44,900. Ms. Faulks

was required to send $1,770 for a down payment and her first monthly payment. Her

initial payment was $520 (it has since increased to $535) per month. This monthly

payment included $125 per month for property taxes and $30 per month for



                                            55
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.56 Filed 09/29/20 Page 56 of 109




insurance. In the middle of a paragraph the contract states that only $98.96 of this

monthly payment was credited to the purchase price each month.

      185. Despite the contract’s written terms, Ms. Faulks did not understand, and

was not informed orally by Vision’s sales representative, that in fact only a small

fraction of her monthly payment ($98.96 out of $520 per month) was being applied

to the purchase price.

      186. Ms. Faulks had no understanding, and was not informed (through the

contract’s written terms or in oral representations), that if she made every single

payment on time, at the end of the seven-year term she would still owe $35,337.36

of the $44,900 purchase price.

      187. Based on the monthly payment amount and the amount being applied

to the principal balance each month for the seven year “lease-option” period, Vision

extended Ms. Faulks credit of $43,650 (the purchase price minus the down payment)

at an 8% annual interest rate.

      188. On information and belief, Vision calculated Ms. Faulks’s monthly

payment based on a principal balance of $43,650, an interest rate of 8%, and a

payment term of 240 months (20 years). On information and belief, Vision intended

to convert Ms. Faulks to a land contract with a 20-year term (with 13 years

remaining) after the initial seven-year period.

      189. Vision never disclosed to Ms. Faulks, through its written contract or in



                                          56
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.57 Filed 09/29/20 Page 57 of 109




oral representations, that she was being charged an 8% annual interest rate.

      190. Vision never disclosed to Ms. Faulks, through its written contract or in

oral representations, that the contract had an amortization term of 240 months and a

payment schedule of 240 months.

      191. Vision never orally disclosed to Ms. Faulks that the payments required

by her contract would not pay off the purchase price in seven years, but rather it

would take her 20 years making this payment to complete the purchase of her home.

      192. Vision did not disclose to Ms. Faulks, through its written contract or in

oral representations, the finance charge, annual percentage rate, the total number of

payments required for Ms. Faulks to own the home, the amount of the purchase price

that would be owed at the end of the seven-year period, or the fact that a security

interest in the home was taken.

      193. Vision has also required Ms. Faulks to pay into an escrow account that

is meant to cover the property taxes for the home.

      194. City and county records indicate that Vision has not paid taxes on the

house timely each year. Vision has not yet paid the Summer or Winter 2019 taxes,

which were due by August 31, 2019 and January 31, 2020, respectively. And Vision

has not yet paid the Summer 2020 property taxes, which were due by August 31,

2020. Ms. Faulks was not aware that Vision has not been making the required

property tax payments on her home.



                                         57
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.58 Filed 09/29/20 Page 58 of 109




      195. Vision is requiring Ms. Faulks to pay $125 per month for property

taxes, which adds up to $1,500 per year. However, Ms. Faulks’s property tax bill

over the past six years has averaged out to $1,431 per year. Moreover, Vision has

failed to pay out for the taxes since 2019, despite collecting more than enough money

from Ms. Faulks to pay her property taxes.

      196. The excess escrow funds Vision has required from Ms. Faulks amount

to an additional hidden finance charge. Factoring in the padded escrow, Ms. Faulks’s

annual percentage rate was over 8%. Vision did not disclose this interest rate to Ms.

Faulks through its written contract or in oral representations.

      197. However, the true annual percentage rate was likely significantly

higher. Vision typically offered homes for a lower cash price compared to the LOP

price. Ms. Faulks does not recall that difference for her home. On information and

belief, Vision charged Ms. Faulks an annual percentage rate well above 11% when

factoring in the hidden finance charges of the inflated purchase price and padded

escrow charges. Vision did not disclose this interest rate to Ms. Faulks through its

written contract or in oral representations. The average prime offer rate at the time

of Ms. Faulks’s transaction was approximately 3.28%.

      198. Vision has failed to conduct an annual escrow analysis, failed to return

excess escrow surplus to Ms. Faulks, and failed to make timely payments out of

escrow for the required property taxes for the home.



                                          58
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.59 Filed 09/29/20 Page 59 of 109




      199. In four years living in this home and making payments, Ms. Faulks has

never received a monthly statement from Vision or one of its affiliated LLCs. If she

had received a monthly statement, including payments received by Vision and

payments made out of escrow, it would have helped her to realize that Vision was

over-collecting for property taxes and also was not making timely property tax

payments.

      200. On information and belief, Vision has never reported the payments to

the credit bureaus and is not helping her improve her credit.

      201. Ms. Faulks has been paying faithfully on her Vision contract for four

years. She recently learned that after seven years of making payments, she will still

owe nearly $35,500, more than three-quarters of the purchase price.

      202. At this point, Ms. Faulks has invested a significant amount of money

into this home, with the risk of losing it all. She now realizes Vision is still claiming

she owes a significant balance. She fears being unable to sell the home if she ever

needs to move into an apartment due to her physical needs as she ages.

C.    Rachel Church

      203. Rachel Church is a thirty-four-year-old white woman who lives with

her fiancé, Tyler Sturgeon, and their two children at their home in Mt. Morris.

      204. Ms. Church has lived in her home in Mt. Morris since entering into a

home purchase contract with Vision in 2015.



                                           59
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.60 Filed 09/29/20 Page 60 of 109




      205. Ms. Church found out about the opportunity to purchase a home from

Vision when she saw a yard sign in front of a house in Mt. Morris.

      206. Ms. Church had never owned a home before. She had been renting a

mobile home immediately before entering the contract with Vision and wanted to

own a home where her children could play outside.

      207. She reviewed a list of properties Vision had available for purchase and

looked at several homes, including the home she decided to purchase.

      208. Vision provided a lockbox code and instructed her to go and view the

house. No Vision representative ever met with her in person.

      209. The house was listed by Vision as being for sale for $74,900 if

purchased through Vision’s rent-to-own program. This is the price for the property

as stated in Ms. Church’s contract with Vision, as described below. Ms. Church does

not recall a lower cash price for the home.

      210. Unbeknownst to Ms. Church, Vision, through its affiliated entity Kaja

Holdings 2, LLC, had purchased the property from Bank of America for $16,255

approximately three months before it sold the home to her for $74,900. Upon

information and belief, Vision did not make any repairs or improvements to the

property before entering the contract to sell it to Ms. Church for over 4.6 times what

Vision had paid for it.

      211. When she viewed the property, Ms. Church thought the home looked



                                         60
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.61 Filed 09/29/20 Page 61 of 109




like a fixer-upper with mostly cosmetic problems. She saw some mold, water

damage, and holes in the wall, and the carpet needed repair.

       212. After signing the contract and moving in, Ms. Church discovered the

condition of the house was much worse than she realized. The electrical system did

not work and was not up to code, there was no running water because the pipes were

not winterized and had burst, the furnace and water heater did not function, the

foundation was crumbling, and the roof needed repairs. Since signing the contract,

she has spent at least $10,000 on repairs and materials to make the home habitable,

including fixing the plumbing, redoing the floors, and fixing the furnace and water

heater. Although she has purchased materials to fix the electrical system, she cannot

afford the installation costs, and as a result, parts of the house still have no power.

The house continues to have persistent leaks.

       213. At the time that Ms. Church was applying to purchase the home, she

was making roughly $10 per hour at a manufacturing job.

       214. On information and belief, Vision did not verify Ms. Church’s ability

to afford the obligations of the contract, especially considering her other expenses,

full debt-to-income ratio, and the cost of repairs necessary to bring the home into

habitable condition.

       215. Ms. Church has no professional experience in finance, home lending,

or real estate.



                                          61
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.62 Filed 09/29/20 Page 62 of 109




      216. Ms. Church never met with any Vision representative or agent in

person. The closing of the transaction was conducted by mail. Ms. Church was asked

to sign the papers in front of a notary and return them in a pre-paid envelope.

      217. Ms. Church was not advised nor required by Vision to obtain an

inspection of the home, and Vision did not obtain an appraisal.

      218. The contract between Vision (through its related entity, Kaja Holdings

2, LLC) and Ms. Church is captioned “Residential Lease with Option to Purchase

Agreement (Triple-Net, Bondable Lease)” and is attached as Exhibit C. The contract

was entered into on October 1, 2015.

      219. The contract stated that the purchase price was $74,900. Ms. Church

was required to send $3,832 for a down payment and the first monthly payment. She

was then required to pay $832 per month. This monthly payment included $190 per

month for property taxes and $40 per month for general liability insurance. In the

middle of a paragraph the contract states that only $162.73 of this monthly payment

was credited to the purchase price each month.

      220. Despite the contract’s written terms, Vision’s sale representative led

Ms. Church to believe that her entire monthly payment would go toward the

purchase price of the home, and that by the end of the seven-year period, she would

own the house outright.

      221. Despite the contract’s written terms, Ms. Church did not understand,



                                         62
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.63 Filed 09/29/20 Page 63 of 109




and was not informed orally by Vision’s sales representative, that in fact only a small

fraction of the monthly payment ($162.73 out of $832 per month) was being applied

to the purchase price.

      222. She had no understanding, and was not informed (through the contract’s

written terms or in oral representations), that if she made every single payment on

time, at the end of the seven-year term she would still owe $58,230 of the $74,900

purchase price.

      223. Based on the monthly payment amount and the amount being applied

to the principal balance each month for the seven year “lease-option” period, Vision

extended Ms. Church credit of $71,900 (the purchase price minus the down

payment) at an 8% annual interest rate.

      224. On information and belief, Vision calculated Ms. Church’s monthly

payment based on a principal balance of $71,900, an interest rate of 8%, and a

payment term of 240 months (20 years). On information and belief, Vision intended

to convert Ms. Church to a land contract with a 20-year term (with 13 years

remaining) after the initial 7-year period.

      225. Vision never disclosed to Ms. Church, through its written contract or in

oral representations, that she was being charged an 8% annual interest rate.

      226. Vision never disclosed to Ms. Church, through its written contract or in

oral representations, that the contract had an amortization term of 240 months and a



                                          63
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.64 Filed 09/29/20 Page 64 of 109




payment schedule of 240 months.

      227.   Vision never orally disclosed Ms. Church that the payments required

by the contract would not pay off the purchase price in seven years, but rather it

would take 20 years making this payment to complete the purchase of the home.

      228. Vision did not disclose to Ms. Church, through its written contract or

in oral representations, the finance charge, annual percentage rate, the total number

of payments required for Ms. Church to own the home, the amount of the purchase

price that would be owed at the end of the seven-year period, or the fact that a

security interest in the home was taken.

      229. Vision has also required Ms. Church to pay into an escrow account that

is meant to cover the property taxes for the home.

      230. City and county records indicate that Vision has not paid taxes on the

house timely each year. On information and belief, Vision has not yet paid the

Summer or Winter 2019 taxes, which were due by August 31, 2019 and January 31,

2020, respectively. And Vision has not yet paid the Summer 2020 property taxes,

which were due by August 31, 2020. Ms. Church was not aware that Vision has not

been making the required property tax payments on their home. Ms. Church is at

risk of tax foreclosure in 2022 due to Vision’s failure to pay the 2019 taxes, which

could lead to her eventual eviction from her home.

      231. Vision is requiring Ms. Church to pay $190 per month for property



                                           64
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.65 Filed 09/29/20 Page 65 of 109




taxes, which adds up to $2,280 per year. However, Vision has failed to pay out for

the taxes since 2019, despite collecting this amount from Ms. Church to pay her

property taxes.

      232. The true annual percentage rate in the transaction was likely

significantly higher that 8%. Vision typically offered homes for a lower cash price

compared to the LOP price. Ms. Church does not specifically recall whether Vision

made her a cash price offer, but such an offer was Vision’s typical practice. On

information and belief, Vision charged Ms. Church an annual percentage rate well

above 11% when factoring in the hidden finance charges of the inflated purchase

price and padded escrow charges. Vision did not disclose this interest rate to Ms.

Church through its written contract or in oral representations. The average prime

offer rate at the time of Ms. Church’s transaction was approximately 3.45%.

      233. Vision has failed to conduct an annual escrow analysis, failed to return

any excess escrow surplus to Ms. Church, and failed to make timely payments out

of escrow for the required property taxes for the home.

      234. In nearly five years living in this home and making payments, Ms.

Church has never received a monthly statement from Vision or one of its affiliated

LLCs. If she had received a monthly statement, including payments received by

Vision and payments made out of escrow, it would have helped her to realize that

Vision was not making timely property tax payments.



                                        65
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.66 Filed 09/29/20 Page 66 of 109




      235. Ms. Church has been making payments to Vision under the contract for

nearly five years. At one point, she fell behind on her payments for approximately

three or four months and faced aggressive threats of eviction by Vision. But she paid

the overdue amount and is now current on the contract.

      236. She learned after signing the contract that only a small portion of her

monthly payment is being applied to the purchase price, and that after seven years

of making payments, rather than owning the house outright, she will still owe

roughly $58,230.

      237. At this point, Ms. Church is unsure of her rights, frustrated by the

misrepresentations and unfairness of the transaction, and believes she owes more

than the home is currently worth, despite having paid nearly $50,000 in payments

over the past five years.

                            VI.   CLASS ALLEGATIONS

      238. Plaintiffs bring this action on their own behalf and on behalf of a class

of all other persons similarly situated (the “Class”), pursuant to Rule 23 of the

Federal Rules of Civil Procedure (“Rule 23”).

      239. Specifically, Plaintiffs seek to certify a Class for purposes of

determining liability, as well as crafting appropriate injunctive and declaratory relief,

pursuant to Rules 23(a), 23(b)(2), and 23(c)(4).




                                           66
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.67 Filed 09/29/20 Page 67 of 109




      240. Plaintiffs also bring this class action pursuant to Rules 23(a) and

23(b)(3) seeking monetary damages, disgorgement, and any other monetary relief

on behalf of the Class.

      241. Plaintiffs request that this Court certify the Class of all persons who

have entered into a “LOP” contract with Vision in the Detroit CSA from January 1,

2013 to December 31, 2019. All Named Plaintiffs are members of the Class they

seek to represent.

      242. Plaintiffs also request that this Court certify a subclass of all Black

homebuyers who have entered into a “LOP contract” with Vision from January 1,

2013 to December 31, 2019 (the “Subclass”). Named Plaintiffs Rhonda Henderson

and Roberta Faulks are members of the Subclass they seek to represent.

      243. Plaintiffs reserve the right to modify or amend the definition of the

proposed Class and Subclass before the Court determines whether certification is

appropriate.

      244. Excluded from the Class and the Subclass are:

                a) Vision Property Management, LLC; FTE Networks, Inc.; US

                     Home Rentals, LLC; the Affiliate Defendants; Atalaya Capital

                     Management LP; Antoni Szkaradek; Alex Szkaradek and any

                     entities in which they have a controlling interest;




                                           67
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.68 Filed 09/29/20 Page 68 of 109




                b) Any entities in which Vision Property Management, LLC; FTE

                   Networks, Inc.; US Home Rentals, LLC; Atalaya Capital

                   Management LP; or the Affiliate Defendants’ officers, directors,

                   or employees are employed and any of the legal representatives,

                   heirs, successors or assigns of Vision Property Management,

                   LLC; FTE Networks, Inc.; US Home Rentals, LLC; Atalaya

                   Capital Management LP; the Affiliate Defendants; Antoni

                   Szkaradek; and Alex Szkaradek;

                c) The Judge to whom this case is assigned and any member of the

                   Judge’s immediate family and any other judicial officer assigned

                   to this case; and

                d) Any attorneys representing the Plaintiffs or the Class.

      245. Numerosity—Fed. R. Civ. P. 23(a)(1). Joinder of all Class members is

impracticable because of the size of the Class. Vision acquired close to 1,000 single-

family homes in the Detroit CSA from 2002 to the present and acquired the vast

majority of these from 2011 to 2015. Vision was entering into LOP contracts with

potential homebuyers on these properties from 2013 to 2019. Plaintiffs are informed

and believe that the Class includes over a thousand homebuyers because although

some properties remained vacant, other properties were involved in multiple




                                         68
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.69 Filed 09/29/20 Page 69 of 109




homebuyer transactions in rapid succession over the time period of 2013 to the

present.

      246. Predominance of Common Questions—Fed. R. Civ. P. 23(a)(2),

23(b)(3). The claims alleged on behalf of the Class and Subclass raise questions of

law and fact that are common to the Class and Subclass and predominate over

questions affecting only individual members because all Class members and

Subclass members entered into the same form of transaction on the basis of the same

or similar misrepresentations, with the same lack of accurate disclosures regarding

the cost of credit, and involving single-family homes with the same or similar

defects. Common questions of law and fact include, among others:

      (i) whether Vision intentionally targeted Black homebuyers in violation of the

FHA, ECOA, and ELCRA;

      (ii) whether Vision’s policies and practices have a disparate impact on Black

homebuyers in violation of the FHA, ECOA, and ELCRA;

      (iii) whether any disparate impact is justified by business necessity;

      (iv) whether Defendants engaged in unfair or deceptive practices violative of

the MCPA;

      (v) whether Defendants failed to properly handle consumer escrow accounts

for taxes and insurance as required by RESPA; and

      (vii) whether the Class members are entitled to injunctive relief and statutory



                                         69
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.70 Filed 09/29/20 Page 70 of 109




damages they seek.

      247. Typicality—Fed. R. Civ. P. 23(a)(3). The claims of the class

representatives are typical of the Class because the Class representatives entered into

the same type of transaction as the other Class members on the basis of the same or

similar misrepresentations, with the same lack of accurate disclosures regarding the

cost of credit, and involving single-family homes with the same or similar defects.

      248. Adequacy—Fed. R. Civ. P. 23(a)(4); 23(g)(1). Plaintiffs are adequate

representatives of the Class and Subclass because they fit with the Class and

Subclass definition and their interests do not conflict with the interests of the

members of the Class and Subclass they seek to represent. Plaintiffs are represented

by the undersigned attorneys (“Class Counsel”) from well-resourced public interest

organizations with decades of relevant experience. Class Counsel have litigated

numerous class actions, including but not limited to civil rights, fair housing, and

consumer cases brought under FHA, ECOA, and ECLRA, among other causes of

action. Class Counsel intend to prosecute this action vigorously for the benefit of the

entire Class and Subclass. Plaintiffs and Class Counsel can fairly and adequately

protect the interests of all of the members of the Class and Subclass.

      249. Superiority—Fed. R. Civ. P. 23(b)(3). The class action is the best

available method for the efficient adjudication of this litigation because individual

litigation of the Class and Subclass members’ claims would be impracticable and



                                          70
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.71 Filed 09/29/20 Page 71 of 109




individual litigation would be unduly burdensome to the courts due to the size of the

Class and Subclass. Further, individual litigation has the potential to result in

inconsistent or contradictory judgments. A class action in this case presents fewer

management problems and provides the benefits of single adjudication, economies

of scale, and comprehensive supervision by a single court. As a result, a class action

is superior to other available methods for fairly and efficiently adjudicating this

litigation.

       250. Class Certification is appropriate under Rules 23(b)(2) and 23(c)(4)

because the defendants have acted or refused to act on grounds generally applicable

to the Class and/or the Subclass, making appropriate declaratory and injunctive relief

with respect to the Plaintiffs, the Class, and the Subclass.

              VII. INJURY TO INDIVIDUAL NAMED PLAINTIFFS

       251. Each of the Plaintiffs has been injured by Vision’s abusive contract

terms. Specifically, they have spent significant amounts of money and hours of their

own labor on repairs and improvements to a home that is not legally titled in their

names. They have paid money for the property taxes on a property not legally titled

in their names, and Vision has not even properly used that money to pay the taxes.

They have been charged an inflated purchase with high finance charges. They have

the risk of eviction, and in some cases threats of eviction, despite the fact they were

assured they were becoming homeowners.



                                          71
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.72 Filed 09/29/20 Page 72 of 109




          252. Each of the Plaintiffs has suffered significant emotional harm caused

by Vision’s racially discriminatory and abusive contract terms. Upon learning that

they do not have the rights and protections of a homeowner, contrary to what they

were told, Plaintiffs have experienced surprise, frustration, anger, and a feeling of

having been duped. They have suffered anxiety knowing that they could lose their

home at any moment through a summary eviction, with no opportunity to protect

themselves or their hard-earned, but apparently illusory, equity in a home. They have

worried over the prospect of themselves and their spouses and children becoming

homeless.

          253. Vision’s illegal discrimination has caused Plaintiffs to suffer

irreparable loss and injury, including, but not limited to, humiliation,

embarrassment, emotional distress, financial loss, and deprivation of their civil

rights.

          254. None of the Plaintiffs discovered the discrimination underlying

Vision’s rent-to-own transactions before they consulted with an attorney no earlier

than April 2020. Plaintiffs could not have reasonably discovered the discrimination

independently because the information about Vision’s discrimination was not known

to them until explained to them by counsel.




                                          72
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.73 Filed 09/29/20 Page 73 of 109




                            VIII. CAUSES OF ACTION

                                  COUNT ONE
           Violation of the Fair Housing Act, 42 U.S.C. §§ 3604, 3605
 Plaintiffs Henderson and Faulks Against VPM, VPM Holdings, Atalaya, the
              Successor Defendants, and the Affiliate Defendants

      255. Plaintiffs Henderson and Faulks, on behalf of themselves and the

Subclass, re-allege and re-plead all the allegations of the preceding and subsequent

paragraphs of this Complaint and incorporate them herein by reference.

      256. VPM and the Affiliate Defendants acted jointly. The Affiliate

Defendants were created by VPM to hold legal title to the properties acquired for

Vision’s predatory LOP scheme. Each of the Affiliate Defendants is owned 49.5%

by Alex Szkaradek, 49.5% by Antoni Szkaradek, and 1% by VPM Holdings LLC.

The Affiliate Defendants are listed as the counter-party in every LOP contract,

although Vision conducted all business on their behalf. For purposes of this Count,

“Vision” refers collectively to VPM, VPM Holdings, and the Affiliate Defendants.

      257. The FHA bars practices that “otherwise make unavailable or deny” a

dwelling to any person on the basis of race or other protected characteristic. 42

U.S.C. § 3604(a) (“Section 3604(a)”).

      258. The FHA also prohibits discrimination in the “terms, conditions, or

privileges of sale or rental of a dwelling, or in the provision of services or facilities

in connection therewith” because of membership in a protected class. Id. at (b)

(“Section 3604(b)”).

                                           73
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.74 Filed 09/29/20 Page 74 of 109




      259. Additionally, the FHA makes it unlawful to discriminate on the basis

of race against any person in a residential real estate transaction such as the making

or purchasing of loans or providing other financial assistance. 42 U.S.C. § 3605(a)

(“Section 3605”). The FHA defines such transactions as “the making or purchasing

of loans or providing other financial assistance for purchasing, constructing,

improving, repairing, or maintaining a dwelling.” Id. at (b).

      260. Vision engaged in residential real estate transactions with respect to

Plaintiffs Henderson, Faulks, and the members of the Subclass by making each of

them a loan for the purchase of residential real estate.

      261. Plaintiffs Henderson, Faulks, and the Subclass are members of a

protected class on the basis of race under the FHA because they are Black.

      262. By the actions described throughout this Complaint, Vision has

engaged in, and will continue to engage in, a practice of discrimination against Black

residents of Detroit due to their race, or the racial composition of their neighborhood,

in violation of the FHA. Vision’s actions violated Sections 3604(a), 3604(b), and

3605 of the FHA and constitute actionable discrimination on the basis of race.

      263. Vision’s discriminatory practice of acquiring properties through REO

bulk sales, which are disproportionately located in majority and predominantly

Black neighborhoods of the Detroit CSA, has a disproportionate and unjustified

impact on Black residents.



                                          74
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.75 Filed 09/29/20 Page 75 of 109




      264. This practice caused and continues to cause a predictable and actual

harmful disparate impact on Black communities and Black homebuyers, including

Plaintiffs Henderson, Faulks, and the members of the Subclass. Because Vision

purchased properties in predominantly Black areas of the Detroit CSA through REO

bulk sales, Black homebuyers are and were disproportionately more likely to be

impacted by Vision’s practices, resulting in harmful effects such as eviction, loss of

their home, the inability to build equity, paying an inflated purchase price and high

finance charges, paying for property taxes on a home they did not legally own, and

often having Vision fail to pay the taxes despite collecting for them, making

significant repairs to a home they did not legally own, being told the home would be

paid for within seven years when in fact a much longer term was required, and the

onerous terms required by Vision’s contracts.

      265. The past and continuing acts and conduct of Vision have had and will

continue to have a harmful disparate impact on Black residents of Detroit, in

violation of the federally protected rights of Plaintiffs Henderson, Faulks, and the

members of the Subclass.

      266. Vision’s discriminatory practice is an artificial, arbitrary, and

unnecessary barrier to housing. For example, Vision engaged in a practice of

purchasing its properties through REO bulk sales, which substantially increased the

likelihood that its properties would be concentrated in majority—and even



                                         75
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.76 Filed 09/29/20 Page 76 of 109




supermajority—Black neighborhoods, despite the availability of properties of

comparable home value in other neighborhoods. Thus, Vision could have operated

its business without purchasing properties in predominantly Black neighborhoods.

        267. Vision’s discriminatory practice is not justified by one or more

substantial, legitimate, nondiscriminatory interests. To the extent Vision may claim

that its practice is justified by a substantial, legitimate, nondiscriminatory interest,

that interest may be achieved by less discriminatory means.

        268. Vision’s practice is also intentionally discriminatory on the basis of

race.

        269. Vision’s contracts, as described throughout this Complaint, are unfair

and predatory. As described above, Vision’s contracts obscure the high interest rate

and true payment period required to complete purchase of the home. Vision led

homebuyers to believe they would own the home after seven years of payment, when

in fact, at the end of seven years they would still owe nearly the whole purchase

price. Vision sells properties in extremely poor condition, which are sold “as is” to

would-be homeowners, who invest thousands of dollars and countless hours of their

own labor making the home habitable, only to lose all of that investment and all of

the money paid under the contract in the event of a default. Unlike a homeowner

with a mortgage, who is entitled to keep the benefit of their labors and financial

investment in a home, Vision’s purchasers do not accrue that benefit nor build any



                                          76
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.77 Filed 09/29/20 Page 77 of 109




equity. And unlike a homeowner with a mortgage, who is entitled to the protections

of the foreclosure process in the event of default on their loan, Vision’s purchasers

can be removed through summary eviction proceedings, which Vision frequently

threatens in the event of late payments.

      270. Vision’s business model involves targeting credit-starved Black

communities for its predatory and abusive home purchase transactions because of

the race of their residents. Vision’s targeting of these areas has been effective

precisely because these Black potential homebuyers lacked access to traditional

mortgage lending, which was extremely tight over the relevant time period.

      271. By employing different, deliberate property acquisition strategies in

certain metropolitan areas, and utilizing a racially targeted marketing strategy while

knowing that the homes it was selling were located overwhelmingly in Black

neighborhoods within the Detroit CSA, Vision engaged in a pattern and practice of

intentionally targeting Black homebuyers and residents of predominantly Black

neighborhoods in the Detroit CSA for its predatory and abusive home purchase

transactions because of their race.

      272. Vision’s actions were intentional, wanton, malicious, and taken in

reckless disregard of the civil rights of Plaintiffs Henderson, Faulks, and the

members of the Subclass because of their race.

      273. Plaintiffs Henderson, Faulks, and the members of the Subclass are



                                           77
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.78 Filed 09/29/20 Page 78 of 109




aggrieved persons as defined by Section 3602(i) of the FHA by virtue of having been

subject to Vision’s discriminatory practice. 42 U.S.C. § 3602(i).

      274. As a proximate result of Vision’s discriminatory practice, Plaintiffs and

the Class members have suffered economic loss, mental anguish, deprivation of civil

rights, and the prospective loss of their homes.

      275. Vision has maintained its practice continuously, and it represents a

continuing violation of 42 U.S.C. §§ 3601 et seq. On information and belief,

Defendant Atalaya consulted with Vision regarding the creation of its LOP form

agreement, received financial records that showed the way Vision was tracking its

contracts in a manner similar to a land contract, and participated in decisions

regarding individual properties and contracts that were in default.

      276. On information and belief, Atalaya knew or should have known that

Vision was engaged in the violations of the FHA described in this Count.

      277. The Successor Defendants are liable for the violations carried about by

Vision and the Affiliate Defendants, since they succeeded to all assets and liabilities

except for the excluded liabilities, and these legal claims are not excluded in the

purchase and sale agreement.

      278. As a result of these violations of the FHA, VPM, VPM Holdings, the

Affiliate Defendants, Atalaya, and the Successor Defendants are liable to Plaintiffs

Henderson, Faulks, and the members of the Subclass for:



                                          78
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.79 Filed 09/29/20 Page 79 of 109




             a)     Compensatory and punitive damages in an amount to be

      determined at trial;

             b)     Injunctive relief;

             c)     Costs and disbursements; and

             d)     Attorneys’ fees.

                               COUNT TWO
    Violation of the Equal Credit Opportunity Act, 15 U.S.C. § 1691 et seq.
 Plaintiffs Henderson and Faulks Against Vision, VPM Holdings, Atalaya, the
              Successor Defendants, and the Affiliate Defendants

      279. Plaintiffs Henderson and Faulks, on behalf of themselves and the

Subclass, re-allege and re-plead all the allegations of the preceding and subsequent

paragraphs of this Complaint and incorporate them herein by reference.

      280. VPM and the Affiliate Defendants acted jointly. The Affiliate

Defendants were created by VPM to hold legal title to the properties acquired for

Vision’s predatory LOP scheme. Each of the Affiliate Defendants is owned 49.5%

by Alex Szkaradek, 49.5% by Antoni Szkaradek, and 1% by VPM Holdings LLC.

The Affiliate Defendants are listed as the counter-party in every LOP contract,

although Vision conducted all business on their behalf. For purposes of this Count,

“Vision” refers collectively to VPM, VPM Holdings, and the Affiliate Defendants.

      281. Under ECOA, it is unlawful for “any creditor to discriminate against

any applicant, with respect to any aspect to any aspect of a credit transaction,” on

the “basis of race, color, religion, national origin, sex or marital status, or age.” 15

                                          79
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.80 Filed 09/29/20 Page 80 of 109




U.S.C. § 1691(a)(1).

      282. Plaintiffs Henderson, Faulks, and the members of the Subclass are

members of a protected class on the basis of race because they are Black.

      283. Based on all the facts alleged above, Vision’s “LOP” program is credit

as defined by ECOA, as it involved a right granted by a creditor to purchase property

and defer payment.

      284. Vision is a creditor as set forth in ECOA because in the ordinary course

of its business Vision extended credit to Plaintiffs.

      285. Plaintiffs Henderson, Faulks, and the Subclass are applicants as defined

by ECOA because they applied to a creditor directly for an extension of credit.

      286. Vision’s practice disparately impacts Black borrowers with respect to

aspects of credit transactions in violation of 15 U.S.C. § 1691(a)(1).

      287. By the actions described throughout this Complaint, Vision has

engaged in, and will continue to engage in, a practice of discrimination against Black

residents of Detroit due to their race, or the racial composition of their neighborhood,

in violation of ECOA. Vision’s actions constitute actionable discrimination on the

basis of race.

      288. Vision’s discriminatory practice of acquiring properties through REO

bulk sales, which are disproportionately located in majority and predominantly

Black neighborhoods of the Detroit CSA, has a disproportionate and unjustified



                                          80
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.81 Filed 09/29/20 Page 81 of 109




impact on Black residents.

      289. This practice caused and continues to cause a predictable and actual

harmful disparate impact on Black communities and Black homebuyers, including

Plaintiffs Henderson, Faulks, and the members of the Subclass. Because Vision

purchased properties in predominantly Black areas of the Detroit CSA through REO

bulk sales, Black homebuyers are and were disproportionately more likely to be

impacted by Vision’s practices, resulting in their eviction and loss of their home and

other harmful effects, including the failure to build equity and the onerous terms

required by Vision’s contracts.

      290. The past and continuing acts and conduct of Vision have had and will

continue to have a harmful disparate impact on Black residents of Detroit, in

violation of the federally protected rights of Plaintiffs Henderson, Faulks, and the

members of the Subclass.

      291. Vision’s discriminatory practice is not justified by one or more

substantial, legitimate, nondiscriminatory interests. To the extent Vision may claim

that its practice is justified by a substantial, legitimate, nondiscriminatory interest,

that interest may be achieved by less discriminatory means.

      292. Vision’s practice is also intentionally discriminatory against Black

homebuyers on the basis of race in violation of 15 U.S.C. § 1691(a)(1).

      293. Vision’s contracts, as described throughout this Complaint, are unfair



                                          81
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.82 Filed 09/29/20 Page 82 of 109




and predatory. As described above, Vision’s contracts obscure the high interest rate

and true payment period required to complete purchase of the home. Vision sells

properties in extremely poor condition, which are sold “as is” to would-be

homeowners, who invest thousands of dollars and countless hours of their own labor

making the home habitable, only to lose all of that investment and all of the money

paid under the contract in the event of a default. Unlike a homeowner with a

mortgage, who is entitled to keep the benefit of their labors and financial investment

in a home, Vision’s purchasers do not accrue that benefit nor build any equity. And

unlike a homeowner with a mortgage, who is entitled to the protections of the

foreclosure process in the event of default on their loan, Vision’s purchasers can be

removed through summary eviction proceedings, which Vision frequently threatens

in the event of late payments.

      294. Vision’s business model involves targeting credit-starved Black

communities for its predatory and abusive home purchase transactions because of

the race of their residents. Vision’s targeting of these areas has been effective

precisely because these Black potential homebuyers lacked access to traditional

mortgage lending, which was extremely tight over the relevant time period.

      295. By employing different, deliberate property acquisition strategies in

certain metropolitan areas, and utilizing a racially targeted marketing strategy while

knowing that the homes it was selling were located overwhelmingly in Black



                                         82
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.83 Filed 09/29/20 Page 83 of 109




neighborhoods within the Detroit CSA, Vision engaged in a pattern and practice of

intentionally targeting Black homebuyers and residents of predominantly Black

neighborhoods in the Detroit CSA for its predatory and abusive LOP transactions

because of their race.

      296. Vision’s actions were intentional, wanton, malicious, and taken in

reckless disregard of the civil rights of Plaintiffs Henderson, Faulks, and the

members of the Subclass because of their race.

      297. Plaintiffs Henderson, Faulks, and the members of the Subclass are

aggrieved persons as defined by ECOA by virtue of having been parties to Vision’s

predatory and abusive LOP transactions.

      298. As a proximate result of Vision’s discriminatory practice, Plaintiffs

have suffered economic loss, mental anguish, deprivation of civil rights, and the

prospective loss of their homes.

      299. Vision has maintained its practice continuously, and it represents a

continuing violation of 15 U.S.C. § 1691(a)(1).

      300. On information and belief, Defendant Atalaya consulted with Vision

regarding the creation of its LOP form agreement, received financial records that

showed the way Vision was tracking its contracts in a manner similar to a land

contract, and participated in decisions regarding individual properties and contracts

that were in default.



                                         83
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.84 Filed 09/29/20 Page 84 of 109




      301. On information and belief, Atalaya knew or should have known that

Vision was engaged in the violations of the FHA described in this Count.

      302. The Successor Defendants are liable for the violations carried about by

Vision and the Affiliate Defendants, since they succeeded to all assets and liabilities

except for the excluded liabilities, and these legal claims are not excluded in the

purchase and sale agreement.

      303. As a result of these ECOA violations, VPM, VPM Holdings, the

Affiliate Defendants, Atalaya, and the Successor Defendants are liable to Plaintiffs

Henderson, Faulks, and the members of the Subclass for:

             a)     Compensatory and punitive damages in an amount to be

      determined at trial;

             b)     Injunctive relief;

             c)     Costs and disbursements; and

             d)     Attorneys’ fees.

                               COUNT THREE
 Violation of the Michigan Elliott-Larsen Civil Rights Act, Mich. Comp. Laws
                                § 37.2101 et seq.
 Plaintiffs Henderson and Faulks Against Vision, VPM Holdings, Atalaya, the
               Successor Defendants, and the Affiliate Defendants

      304. Plaintiffs Henderson and Faulks, on behalf of themselves and the

Subclass, re-allege and re-plead all the allegations of the preceding and subsequent

paragraphs of this Complaint and incorporate them herein by reference.



                                          84
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.85 Filed 09/29/20 Page 85 of 109




          305. VPM and the Affiliate Defendants acted jointly. The Affiliate

Defendants were created by VPM to hold legal title to the properties acquired for

Vision’s predatory LOP scheme. Each of the Affiliate Defendants is owned 49.5%

by Alex Szkaradek, 49.5% by Antoni Szkaradek, and 1% by VPM Holdings LLC.

The Affiliate Defendants are listed as the counter-party in every LOP contract,

although Vision conducted all business on their behalf. For purposes of this Count,

“Vision” refers collectively to VPM, VPM Holdings, and the Affiliate Defendants.

          306. ELCRA makes it illegal to “make unavailable or deny real property to

a person” on the basis of race. Mich. Comp. Laws § 37.2502(1)(e).

          307. Additionally, under ELCRA, any person or entity “engaging in a real

estate transaction . . . shall not on the basis of . . . race . . . . [d]iscriminate against a

person in the terms, conditions, or privileges of a real estate transaction or in the

furnishing of facilities or services in connection with a real estate transaction.” Id. at

(1)(b).

          308. ELCRA further provides that “[a] person whose business includes

engaging in real estate transactions shall not discriminate against a person because

of . . . race . . . in the . . . making or purchasing of loans or the provision of other

financial assistance secured by residential real estate.” Mich. Comp. Laws

§ 37.2504(2).

          309. Vision engaged in real estate transactions with respect to Plaintiffs



                                             85
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.86 Filed 09/29/20 Page 86 of 109




Henderson, Faulks, and the members of the Subclass by “making or purchasing of

loans or the provision of other financial assistance secured by residential real estate.”

Id.

      310. Plaintiffs Henderson, Faulks, and the members of the Subclass are

members of a protected class under ELCRA because they are Black.

      311. By the actions described throughout this Complaint, Vision has

engaged in, and will continue to engage in, a practice of discrimination against Black

residents of Detroit due to their race, or the racial composition of their neighborhood,

in violation of the ELCRA. Vision’s actions violated the ELCRA and constitute

actionable discrimination on the basis of race.

      312. Vision’s discriminatory practice of acquiring properties through REO

bulk sales, which are disproportionately located in majority and predominantly

Black neighborhoods of the Detroit CSA, has a disproportionate and unjustified

impact on Black residents.

      313. This practice caused and continues to cause a predictable and actual

harmful disparate impact on Black communities and Black homebuyers, including

Plaintiffs Henderson, Faulks, and the members of the Subclass. Because Vision

purchased properties in predominantly Black areas of the Detroit CSA through REO

bulk sales, Black homebuyers are and were disproportionately more likely to be

impacted by Vision’s practices, resulting in their eviction and loss of their home and



                                           86
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.87 Filed 09/29/20 Page 87 of 109




other harmful effects, including the failure to build equity and the onerous terms

required by Vision’s contracts.

        314. The past and continuing acts and conduct of Vision have had and will

continue to have a harmful disparate impact on Black residents of Detroit, in

violation of the federally protected rights of Plaintiffs Henderson, Faulks, and the

members of the Subclass.

        315. Vision’s discriminatory practice is an artificial, arbitrary, and

unnecessary barrier to housing. For example, Vision engaged in a practice of

purchasing its properties through REO bulk sales, which substantially increased the

likelihood that its properties would be concentrated in majority—and even

supermajority—Black neighborhoods, despite the availability of properties of

comparable home value in other neighborhoods. Thus, Vision could have operated

its business without purchasing properties in predominantly Black neighborhoods.

        316. Vision’s discriminatory practice is not justified by one or more

substantial, legitimate, nondiscriminatory interests. To the extent Vision may claim

that its practice is justified by a substantial, legitimate, nondiscriminatory interest,

that interest may be achieved by less discriminatory means.

        317. Vision’s practice is also intentionally discriminatory on the basis of

race.

        318. Vision’s contracts, as described throughout this Complaint, are unfair



                                          87
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.88 Filed 09/29/20 Page 88 of 109




and predatory. As described above, Vision’s contracts obscure the high interest rate

and true payment period required to complete purchase of the home. Vision sells

properties in extremely poor condition, which are sold “as is” to would-be

homeowners, who invest thousands of dollars and countless hours of their own labor

making the home habitable, only to lose all of that investment and all of the money

paid under the contract in the event of a default. Unlike a homeowner with a

mortgage, who is entitled to keep the benefit of their labors and financial investment

in a home, Vision’s purchasers do not accrue that benefit nor build any equity. And

unlike a homeowner with a mortgage, who is entitled to the protections of the

foreclosure process in the event of default on their loan, Vision’s purchasers can be

removed through summary eviction proceedings, which Vision frequently threatens

in the event of late payments.

      319. Vision’s business model involves targeting credit-starved Black

communities for its predatory and abusive home purchase transactions because of

the race of their residents. Vision’s targeting of these areas has been effective

precisely because these Black potential homebuyers lacked access to traditional

mortgage lending, which was extremely tight over the relevant time period.

      320. By employing different, deliberate property acquisition strategies in

certain metropolitan areas, and utilizing a racially targeted marketing strategy while

knowing that the homes it was selling were located overwhelmingly in Black



                                         88
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.89 Filed 09/29/20 Page 89 of 109




neighborhoods within the Detroit CSA, Vision engaged in a pattern and practice of

intentionally targeting Black homebuyers and residents of predominantly Black

neighborhoods in the Detroit CSA for its predatory and abusive LOP transactions

because of their race.

      321. Vision’s actions were intentional, wanton, malicious, and taken in

reckless disregard of the civil rights of Plaintiffs Henderson, Faulks, and the

members of the Subclass because of their race.

      322. Plaintiffs are aggrieved persons as defined by ELCRA by virtue of

having been subject to Vision’s discriminatory practice. Mich. Comp. Laws

§§ 37.2502, 37.2504.

      323. As a proximate result of Vision’s discriminatory practice, Plaintiffs

have suffered economic loss, mental anguish, deprivation of civil rights, and the

prospective loss of their homes.

      324. Vision has maintained its practice continuously, and it represents a

continuing violation.

      325. On information and belief, Defendant Atalaya consulted with Vision

regarding the creation of its LOP form agreement, received financial records that

showed the way Vision was tracking its contracts in a manner similar to a land

contract, and participated in decisions regarding individual properties and contracts

that were in default.



                                         89
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.90 Filed 09/29/20 Page 90 of 109




      326. On information and belief, Atalaya knew or should have known that

Vision was engaged in the violations of ELCRA described in this Count.

      327. The Successor Defendants are liable for the violations carried about by

Vision and the Affiliate Defendants, since they succeeded to all assets and liabilities

except for the excluded liabilities, and these legal claims are not excluded in the

purchase and sale agreement.

      328. As a result of these violations of ELCRA, VPM, VPM Holdings, the

Affiliate Defendants, Atalaya, and the Successor Defendants are liable to Plaintiffs

Henderson, Faulks, and the members of the Subclass for:

             a)     Compensatory damages in an amount to be determined at trial;

             b)     Injunctive relief;

             c)     Costs and disbursements; and

             d)     Attorneys’ fees.

                                COUNT FOUR
   Violation of the Michigan Consumer Protection Act, Mich. Comp. Laws
                                § 445.901, et seq.
                     All Plaintiffs Against All Defendants

      329. Plaintiffs, on behalf of themselves and the Class, re-allege and re-plead

all the allegations of the preceding and subsequent paragraphs of this Complaint and

incorporate them herein by reference.

      330. The MCPA prohibits “unfair, unconscionable, or deceptive methods,

acts, or practices in the conduct of trade or commerce.” Mich. Comp. Laws

                                          90
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.91 Filed 09/29/20 Page 91 of 109




§ 445.903(1).

       331. VPM, VPM Holdings, the Affiliate Defendants, Atalaya, Alex and

Antoni Szkaradek are “person(s) under the MCPA which defines “person” as “an

individual, corporation, limited liability company, trust, partnership, incorporated or

unincorporated association, or other legal entity.” Mich. Comp. Laws

§ 445.902(1)(d). For purposes of this count, “Vision” refers to VPM, VPM

Holdings, the Affiliate Defendants, Atalaya, Alex and Antoni Szkaradek.

       332. Vision is engaged in “trade or commerce” within the meaning of the

statute by offering residential properties for sale. Id. at (1)(g).

       333. Vision is not licensed as a mortgage lender, mortgage broker, or

mortgage servicer, and no statute or regulation authorized Vision’s transactions.

       334. Vision engaged in unfair, unconscionable, and/or deceptive practices

by “causing a probability of confusion or of misunderstanding as to the legal rights,

obligations, or remedies of a party to a transaction.” Mich. Comp. Laws

§ 445.903(1)(n). Vision acted unfairly by requiring Plaintiffs and the members of

the Class to take on the legal obligations of homeownership, including the repair

obligation, when the contract treated them like a tenant.

       335. Plaintiffs have no experience or expertise in mortgage lending, real

estate transactions, or real property law.

       336. Vision has claimed that Plaintiffs and the members of the Class are



                                             91
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.92 Filed 09/29/20 Page 92 of 109




homeowners and pushed onto Plaintiffs the costs of homeownership and the

homeowner’s duties to repair, maintain, insure, and pay taxes on their homes. But

upon default, Vision has treated Plaintiffs and the Class like tenants, attempting or

threatening to remove them through summary eviction proceedings and otherwise

denying them any of the rights of a homeowner. The transactions were structured to

shift all of the responsibilities and burdens of homeownership to Plaintiffs and the

Class and give them none of the benefits.

      337. Vision’s advertising and communications with Plaintiffs and the Class

and all documents involved in the transaction were designed to convince them that

they were homeowners and should invest in their homes as would a homeowner.

Vision’s marketing included statements that their program was superior to renting,

people should stop throwing away money on rent, and that they were allowing

people to build equity.

      338. Vision engaged in unfair, unconscionable, and/or deceptive practices

by “causing a probability of confusion or of misunderstanding as to the terms or

conditions of credit if credit is extended in a transaction.” Id. at (1)(o).

      339. Vision misled Plaintiffs and the Class to believe that their monthly

payments would substantially go towards the purchase price of the home, and by the

end of the term of the contract, Plaintiffs and the Class would own the home outright.

Plaintiffs and the Class were not informed that only a small fraction of the monthly



                                           92
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.93 Filed 09/29/20 Page 93 of 109




payment would apply to the purchase price. Vision misled Plaintiffs and the Class

as to their hidden fees, costs, and finance charges.

      340. Vision engaged in unfair, unconscionable, and/or deceptive practices

by “failing to reveal a material fact, the omission of which tends to mislead or

deceive the consumer, and which fact could not reasonably be known by the

consumer.” Id. at (1)(s). Vision failed to disclose the nature and terms of the contract.

Vision also failed to reveal latent defects in the homes that make the homes

uninhabitable. Vision also misled Plaintiffs and the Class to believe that at the end

of the term of the contract they would own the home outright.

      341. Vision engaged in unfair, unconscionable, and/or deceptive practices

because there were “gross discrepancies between the oral representations of the

seller and the written agreement covering the same transaction.” Id. at (1)(y).

      342. Vision engaged in unfair, unconscionable, and/or deceptive practices

by “charging the consumer a price that is grossly in excess of the price at which

similar property or services are sold.” Id. at (1)(z). The houses Vision sold were

uninhabitable, requiring significant repairs making the houses worth far below what

Plaintiffs and the Class paid for the homes.

      343. Vision engaged in unfair, unconscionable, and/or deceptive practices

by “failing to reveal facts that are material to the transaction in light of

representations of fact made in a positive manner.” Id. at (1)(cc). Vision represented



                                           93
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.94 Filed 09/29/20 Page 94 of 109




to Plaintiffs and the Class to pay into an escrow account that is meant to cover the

property taxes for the home. But Vision failed to conduct an annual escrow analysis,

failed to return excess escrow surplus to Plaintiffs and the Class members, and failed

to make timely payments out of escrow for the required property taxes for the home.

      344. Defendants Alex and Antoni Szkaradek directly participated in,

controlled, and engaged in the unfair and deceptive practices violative of the MCPA.

      345. Defendants Alex and Antoni Szkaradek conceived of VPM’s business

model and orchestrated, directed, and controlled the marketing, communications to

homebuyers, contract documents, pricing, and all of the acts and practices alleged

herein.

      346. On information and belief, Defendant Atalaya consulted with VPM

regarding the creation of its LOP form agreement, received financial records that

showed the way Vision was tracking its contracts in a manner similar to a land

contract, and participated in decisions regarding individual properties and contracts

that were in default.

      347. On information and belief, Atalaya knew or should have known that

Vision was engaged in an illegal, predatory mortgage lending business in the guise

of its LOP program.

      348. On information and belief Vision, VPM Holdings, the Affiliate

Defendants, Alex and Antoni Szkaradek, and Atalaya acted in concert with respect



                                         94
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.95 Filed 09/29/20 Page 95 of 109




to the conduct that violated the MCPA.

      349. The Successor Defendants are liable for the violations carried about by

Vision and the Affiliate Defendants, since they succeeded to all assets and liabilities

except for the excluded liabilities, and these legal claims are not excluded in the

purchase and sale agreement.

      350. Defendants’ actions as described above violate the MCPA. As a result,

Plaintiffs and the Class members have suffered and continue to suffer ongoing

damages. Plaintiffs and the Class members are entitled to actual damages,

declaratory and injunctive relief, plus reasonable attorneys’ fees.

      351. As a result of these violations of MCPA, Defendants are liable to

Plaintiffs and the members of the Class for:

             a)     Compensatory damages in an amount to be determined at trial;

             b)     Declaratory and injunctive relief; and

             c)     Reasonable attorneys’ fees.

                                  COUNT FIVE
                        Violation of Truth in Lending Act
 All Plaintiffs Against Vision Property Management, the Affiliate Defendants,
                           and US Home Rentals, LLC

      352. Plaintiffs, on behalf of themselves and the Class, re-allege and re-plead

all the allegations of the preceding and subsequent paragraphs of this Complaint and

incorporate them herein by reference.

      353. At all times relevant hereto, VPM, in the ordinary course of its business,

                                          95
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.96 Filed 09/29/20 Page 96 of 109




regularly extended consumer credit for which a finance charge was imposed.

      354. In the calendar years 2013, 2014, 2015, 2016, 2017, and 2018, VPM

extended more than five loans each year primarily for personal, family, or household

purposes that were secured by a dwelling.

      355. The Affiliate Defendants held title to the homes and also entered into

the transactions as a counter-party to the contract. VPM and the Affiliate Defendants

engaged in a joint venture, in which they acted together as creditors in the

transactions. For purposes of this Count, VPM and the Affiliate Defendants are

jointly referred to as “Vision.”

      356. Vision extended credit to each of the Plaintiffs and the Class members

in a consumer credit transaction. Vision was the initial payee, the loan was payable

in more than four installments, and the extended credit was subject to a finance

charge. In connection with these transactions, Vision acquired a security interest in

residential real property owned by the Class members and used as their principal

dwellings.

      357. Vision’s transactions are subject to TILA, 15 U.S.C. § 1601 et seq.

      358. Plaintiffs and the Class members are consumers as defined by TILA,

who entered into residential mortgage loans as defined by TILA.

      359. Vision failed to make any of the disclosures required by TILA to the

Plaintiffs and Class members, including the finance charge, annual percentage rate,



                                         96
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.97 Filed 09/29/20 Page 97 of 109




the total number of payments required to own the home, the amount of the purchase

price that would be owed at the end of the seven-year period, or the fact that a

security interest in the home was taken.

      360. Vision did not conduct a reasonable, good faith evaluation of Plaintiffs

and the Class members’ ability to afford their obligations under the contract,

including their other debts and the obligation to make all repairs necessary to bring

the home into habitable condition within three months of the contract’s signing.

Upon information and belief, Vision did not conduct a reasonable evaluation of

Plaintiffs and the Class members’ expected residual income or back-end debt-to-

income ratio. Upon information and belief, Vision did not verify or document the

expenses that would be necessarily to fulfill the contractual obligation to bring the

home into habitable condition, and did not verify or document that Plaintiffs and the

Class members could afford these expenses.

      361. Vision violated TILA and its implementing regulation, 12 C.F.R.

§ 1026 (“Regulation Z”), by failing to verify Plaintiffs and the Class members’

ability to pay through documented income and assets.

      362. On information and belief, Vision’s transactions in the Detroit CSA

were all “higher priced mortgage loans” as defined by TILA because the annual

percentage rate exceeded the average prime offer rate by more than 1.5%. Over the

time period in question, the average prime offer rate ranged from 2.8 to 4% for loans



                                           97
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.98 Filed 09/29/20 Page 98 of 109




of the relevant repayment term. Vision’s transactions in the Detroit CSA carried

annual percentage rates of at least 8%, using Vision’s calculations; and in almost all

cases the annual percentage rate was in fact much higher due to a padded purchase

price (versus the discounted cash price offered by Vision) or excess escrow

collection.

      363. Vision violated TILA and Regulation Z by, upon information and

belief, failing to obtain a written appraisal from a licensed or certified appraiser in

connection with Plaintiffs and the Class members’ loans, despite the fact that all of

Vision’s transactions in the Detroit CSA were higher priced mortgage loans.

Plaintiffs and Class members were not provided a copy or notified of any appraisal

of the home.

      364. Vision violated TILA and Regulation Z by, upon information and

belief, failing to maintain an escrow account for Plaintiffs and the Class members’

required homeowner’s insurance, despite the fact that all of Vision’s transactions in

the Detroit CSA were higher priced mortgage loans.

      365. On information and belief, Vision’s transactions in the Detroit CSA

were high-cost loans as defined by TILA, 15 U.S.C. § 1602(aa)(1)(A), because the

annual percentage rate for the transactions exceeded the average prime offer rate by

more than 6.5%. Over the time period in question, the average prime offer rate

ranged from 2.8 to 4% for loans of the relevant repayment term. When factoring in



                                          98
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.99 Filed 09/29/20 Page 99 of 109




the padded purchase price (versus the discounted cash price offered by Vision) and

excess escrow collection, the annual percentage rate of Plaintiffs and the Class

members’ transactions exceeded the average prime offer rate by more than 6.5%.

      366. Vision violated TILA and Regulation Z by failing to furnish additional

disclosures that must be provided three days in advance of the consummation of a

high-cost loan transaction, 15 U.S.C. § 1639(b); failing to ensure that consumers

received counseling from an independent HUD-approved housing counselor prior to

consummation, 12 C.F.R. § 1026.34(a)(5); charging late fees in excess of 4% of the

unpaid payment, 12 C.F.R. § 1026.34(a)(8)(i); and failing to verify Plaintiffs and the

Class members’ ability to pay.

      367. Vision’s transactions meet the definition of a credit sale under TILA,

in that the consumers agreed to pay a sum substantially equal to the value of the

home, would become the owner of the property upon compliance with the agreement

for no or nominal consideration, and was not terminable without penalty. Vision

failed to make the required disclosures, including failing to disclose the total sale

price of the transaction.

      368. On information and belief, US Home Rentals is the assignee and current

creditor, having been assigned the contracts by Vision and the Affiliate Defendants.

      369. Based on the above-described violations of TILA and Regulation Z,

VPM, the Affiliate Defendants, and US Home Rentals are liable to Plaintiffs and



                                         99
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.100 Filed 09/29/20 Page 100 of 109




 members of the Class for:

             a)     Compensatory damages in an amount to be determined at trial;

             b)     Statutory damages;

             c)     Enhanced damages;

             d)     Costs; and

             e)     Attorneys’ fees.

                                   COUNT SIX
               Violation of Truth in Lending Act’s Servicing Rules
                            All Plaintiffs Against VPM

       370. Plaintiffs, on behalf of themselves and the Class, re-allege and re-plead

 all the allegations of the preceding and subsequent paragraphs of this Complaint and

 incorporate them herein by reference.

       371. At all times relevant hereto, VPM, in the ordinary course of its business,

 regularly extended consumer credit for which a finance charge was imposed.

       372. VPM is both the creditor and servicer in Plaintiffs and the Class

 members’ consumer transactions.

       373. The transactions at issue in this litigation are federally related mortgage

 loans for purposes of RESPA because they were made by a creditor, as defined by

 TILA, which made more than $1 million per year in loan transactions secured by a

 dwelling.

       374. At no time has VPM ever sent periodic statements to Plaintiffs and the



                                         100
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.101 Filed 09/29/20 Page 101 of 109




 Class members.

       375. Plaintiffs and the Class members have been harmed by VPM’s failure

 to send periodic statements, including by being more likely to miss a payment or pay

 late, being unaware that VPM was collecting an amount for the escrow far in excess

 of the annual property tax bill, being unaware that VPM was at times failing to pay

 the property taxes in a timely way, incurring penalties and late fees, and passing

 those along to Plaintiffs and the Class members.

       376. Based on the above-described violations of TILA and Regulation Z,

 VPM is liable to Plaintiffs and members of the Class for:

             a)     Compensatory damages in an amount to be determined at trial;

             b)     Costs; and

             c)     Attorneys’ fees.

                                 COUNT SEVEN
   Violation of the Real Estate Settlement Procedures Act, 12 U.S.C. § 2601 et
                                        seq.
                           All Plaintiffs Against VPM

       377. Plaintiffs, on behalf of themselves and the Class, re-allege and re-plead

 all the allegations of the preceding and subsequent paragraphs of this Complaint and

 incorporate them herein by reference.

       378. Plaintiffs and the Class members’ transactions are federally related

 mortgage loans for purposes of RESPA because they were made by a creditor as

 defined by TILA who makes more than $1 million per year in loan transactions

                                         101
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.102 Filed 09/29/20 Page 102 of 109




 secured by a dwelling.

       379. Plaintiffs and the Class members are borrowers under RESPA.

       380. VPM is a servicer as defined by RESPA because it services the covered

 loan transactions.

       381. VPM has mishandled the servicing of the escrow accounts of Plaintiffs

 and the Class members in at least the following ways: collecting funds in excess of

 the amount needed to pay required property taxes, failing to conduct an annual

 escrow analysis and calculate the proper escrow payment, failing to provide annual

 escrow statements to Plaintiffs and the Class members, failing to return surplus

 escrow funds to Plaintiffs and the Class members, and failing to make timely

 payments out of escrow.

       382. In failing to make timely disbursements out of the escrow account for

 property taxes, VPM caused penalties, fees, and interest to accrue and passed those

 additional penalties, fees, and interest on to Plaintiffs and the Class members.

       383. VPM has violated at least the following duties and requirements of

 RESPA and Regulation X, 12 C.F.R. §§ 1024.17 and 1024.34: the duty to perform

 escrow analysis and calculate proper escrow payments, the duty to provide annual

 escrow statements, the duty to timely refund escrow surpluses, and the duty to make

 timely payments out of escrow.

       384. Because of these violations, VPM is liable to Plaintiffs and the Class



                                          102
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.103 Filed 09/29/20 Page 103 of 109




 members for:

              a)      Actual damages;

              b)      Statutory damages;

              c)      Costs; and

              d)      Attorneys’ fees.

                                   COUNT EIGHT
                                      Negligence
                              All Plaintiffs Against VPM

       385. Plaintiffs, on behalf of themselves and the Class, re-allege and re-plead

 all the allegations of the preceding and subsequent paragraphs of this Complaint and

 incorporate them herein by reference.

       386. Plaintiffs and the Class members’ transactions are federally related

 mortgage loans for purposes of RESPA because they were made by a “creditor” as

 defined by TILA who makes more than $1 million per year in loan transactions

 secured by a dwelling.

       387. Plaintiffs and the Class members are borrowers under RESPA.

       388. VPM is a servicer as defined by RESPA because it services the covered

 loan transactions.

       389. VPM has mishandled the servicing of the escrow accounts of Plaintiffs

 and the Class members in at least the following ways: collecting funds in excess of

 the amount needed to pay required property taxes, failing to conduct an annual



                                           103
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.104 Filed 09/29/20 Page 104 of 109




 escrow analysis and calculate the proper escrow payment, failing to provide annual

 escrow statements to Plaintiffs and the Class members, failing to return surplus

 escrow funds to Plaintiffs and the Class members, and failing to make timely

 payments out of escrow.

       390. In failing to make timely disbursements out of the escrow account for

 property taxes, VPM caused penalties, fees, and interest to accrue and passed those

 additional penalties, fees, and interest on to Plaintiffs and the Class members.

       391. VPM failed to service Plaintiffs’ and Class members’ escrow accounts

 consistently with the requirements laid out in RESPA and Regulation X, 12 C.F.R.

 §§ 1024.17 and 1024.34. VPM has violated at least the following duties and

 requirements of RESPA: the duty to perform an annual escrow analysis and calculate

 proper escrow payments, the duty to provide annual escrow statements, the duty to

 timely refund escrow surpluses, and the duty to make timely payments out of escrow.

       392. Plaintiffs and the Class members have been injured by the breach of

 these duties, and VPM is liable to Plaintiffs and the Class members for the funds

 collected through escrow that were not paid out for taxes, loss of access to the excess

 funds, as well as any penalties, interest, or late fees caused by VPM’s failure to pay

 property taxes timely.

                                  COUNT NINE
            Breach of Contract and Breach of the Duty of Good Faith
                   and Fair Dealing Implied in Every Contract
             All Plaintiffs Against VPM and the Affiliate Defendants

                                          104
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.105 Filed 09/29/20 Page 105 of 109




         393. Plaintiffs, on behalf of themselves and the Class, re-allege and re-plead

 all the allegations of the preceding and subsequent paragraphs of this Complaint and

 incorporate them herein by reference.

         394. As described above, the Affiliate Defendants held title to the homes and

 entered into the transactions as counter-parties to the LOP contracts. VPM and the

 Affiliate Defendants acted in concert in the transactions. For purposes of this Count,

 VPM and the Affiliate Defendants are referred to as “Vision.”

         395. Vision entered into a contractual agreement with Plaintiffs and the

 Class members that Vision would collect a monthly escrow payment as necessary to

 pay required property taxes. This agreement, which was memorialized in the LOP

 agreement, stated that Plaintiffs and the Class members would pay a certain amount

 each month towards the property taxes, and the amount was “subject to change.”2

 The monthly amount was subject to change because it was based on an estimate of

 the amount of the next year’s tax bill, and should have been adjusted each year so as

 to collect the correct amount.

         396. Vision has breached the contract, as well as the duty of good faith

 implied in the contract, by collecting funds in excess of the amount needed to pay

 required property taxes, failing to return surplus escrow funds to Plaintiffs and the



 2
     See Exhibit A (Henderson LOP contract).

                                          105
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.106 Filed 09/29/20 Page 106 of 109




 Class members, and failing to make timely payments out of escrow to the annual

 property taxes.

       397. In failing to make timely disbursements out of the escrow account for

 property taxes, Vision caused penalties, fees, and interest to accrue and passed those

 additional charges on to Plaintiffs and the Class members.

       398. Vision breached the contractual agreement to collect the correct amount

 of money (subject to change) for the escrow and to use that money to pay the

 property taxes on time.

       399. Vision breached the duty of good faith and fair dealing implied in every

 contract in that it did not handle the escrowed funds in good faith by collecting

 excess amounts, failing to make timely payments out of escrow, and passing on

 unjustified charges to Plaintiffs and the Class members.

       400. Plaintiffs and the Class members have been harmed by Vision’s breach

 of the contractual escrow agreement and breach of the duty of good faith and fair

 dealing, and VPM and the Affiliate Defendants are liable to the Class members for

 the funds collected through escrow that were not paid out for taxes, as well as any

 penalties, interest, or late fees caused by Vision’s failure to pay the taxes on time.

               XVII. CONCLUSION AND PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs and the Class Members respectfully pray for the

 Court to enter relief as follows:



                                           106
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.107 Filed 09/29/20 Page 107 of 109




       (1) Certify the case as a class action on behalf of the Class and Subclass;

       (2) Designate all Plaintiffs as representatives of the Class;

       (3) Designate Plaintiffs Henderson and Faulks as representatives of the

          Subclass;

       (4) Enter a declaratory judgment that the foregoing acts, policies, and practices

          of Defendants violate the Fair Housing Act of 1968, as amended, 42 U.S.C.

          § 3601, et seq., the Equal Credit Opportunity Act, 15 U.S.C. § 1691, et

          seq., the Elliott-Larsen Civil Rights Act, Mich. Comp. Laws § 37.2101, et

          seq., the Michigan Consumer Protection Act, Mich. Comp. Laws

          § 445.901, et seq., the Truth In Lending Act, 15 U.S.C. § 1601 et seq., and

          the Real Estate Settlement Procedures Act, 12 U.S.C. § 2601, et seq.;

       (5) Enter a permanent injunction enjoining Defendants from engaging in the

          conduct described herein and directing Defendants to take all affirmative

          steps necessary to remedy the effects of the conduct described herein and

          to prevent additional instances of such conduct or similar conduct from

          occurring in the future, including but not limited to reforming the

          transactions to remedy their unfair and deceptive structure, requiring

          Vision to transfer title to the Class members, requiring Vision to pay the

          property taxes for so long as Vision has collected for an escrow, and to

          refund any surplus escrow funds to the Class members, and requiring VPM



                                          107
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.108 Filed 09/29/20 Page 108 of 109




          to pay off the balance of the loans now owned to Vision’s assignees;

       (6) Award compensatory damages to Plaintiffs in an amount to be determined

          by a jury that would fully compensate Plaintiffs for their injuries caused

          by the conduct of Defendants, including but not limited to compensation

          for the funds Plaintiffs have paid out of pocket and time spent on repair of

          their homes;

       (7) Award punitive damages to Plaintiffs for their claims under the Fair

          Housing Act and Equal Credit Opportunity Act in an amount to be

          determined by a jury that would punish Defendants for the willful, wanton,

          and reckless conduct alleged herein and that would effectively deter such

          conduct in the future;

       (8) Award any statutory or enhanced damages authorized by law, including

          under the Truth in Lending Act and the Real Estate Settlement Procedures

          Act;

       (9) Award Plaintiffs reasonable attorneys’ fees and costs;

       (10) Award such other and further relief as the Court deems just and proper.

 TRIAL BY JURY DEMANDED.

       This 29th day of September, 2020,

                                           By: /s/ Daniel S. Korobkin
                                           AMERICAN CIVIL LIBERTIES
                                           UNION FUND OF MICHIGAN
                                           Bonsitu Kitaba-Gaviglio (P78822)


                                         108
Case 2:20-cv-12649-SFC-RSW ECF No. 1, PageID.109 Filed 09/29/20 Page 109 of 109




                                        Daniel S. Korobkin (P72842)
                                        2966 Woodward Avenue
                                        Detroit, Michigan 48201
                                        (313) 578-6800
                                        bkitaba@aclumich.org
                                        dkorobkin@aclumich.org

                                        MICHIGAN POVERTY LAW
                                        PROGRAM
                                        Lorray S. C. Brown (P60753)
                                        15 South Washington Street, Suite 202
                                        Ypsilanti, Michigan 48197
                                        Tel.: (734) 998-6100 ext. 613
                                        Fax.: (734) 998-9125
                                        lorrayb@mplp.org

                                        NAACP LEGAL DEFENSE
                                        AND EDUCATIONAL FUND, INC.
                                        Jennifer A. Holmes (D.C. Bar ID
                                        1018798)
                                        Coty Montag (D.C. Bar ID 498357)
                                        700 14th Street NW, Suite 600
                                        Washington, DC 20005
                                        Tel.: (202) 682-1300
                                        jholmes@naacpldf.org
                                        cmontag@naacpldf.org

                                        NATIONAL CONSUMER LAW
                                        CENTER
                                        Sarah B. Mancini (G.B. # 319930)
                                        Stuart T. Rossman (B.B.O. #430640)
                                        7 Winthrop Square
                                        Boston, MA 02110
                                        Tel: (617) 542-8010
                                        smancini@nclc.org
                                        srossman@nclc.org

                                        Attorneys for Plaintiffs and the
                                        Putative Classes



                                     109
